EXHIBIT 10.1

 

--------------------------------------------------------------------------------

$60,000,000

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of October 21, 2003,

Amended and Restated as of May 2, 2006

among

NORCRAFT COMPANIES, L.P.,

as Borrower,

NORCRAFT INTERMEDIATE HOLDINGS, L.P.

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO

and

UBS SECURITIES LLC, as Bookmanager and Lead Arranger,

WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent,

WACHOVIA CAPITAL MARKETS, LLC, as Co-Arranger,

CIT LENDING SERVICES CORPORATION,

as Documentation Agent,

UBS LOAN FINANCE LLC, as Swingline Lender,

and

UBS AG, STAMFORD BRANCH,

as Issuing Bank, Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page ARTICLE I    DEFINITIONS    SECTION 1.01.   

Defined Terms

   2 SECTION 1.02.   

Classification of Loans and Borrowings

   32 SECTION 1.03.   

Terms Generally

   32 SECTION 1.04.   

Accounting Terms; GAAP

   32 SECTION 1.05.   

Effect of This Agreement on the Original Credit Agreement and the Other Loan
Documents

   32 SECTION 1.06.   

Resolution of Drafting Ambiguities

   33 ARTICLE II    THE CREDITS    SECTION 2.01.   

Revolving Commitments

   33 SECTION 2.02.   

Loans

   33 SECTION 2.03.   

Borrowing Procedure

   34 SECTION 2.04.   

Evidence of Debt; Repayment of Loans

   35 SECTION 2.05.   

Fees

   36 SECTION 2.06.   

Interest on Loans

   37 SECTION 2.07.   

Termination and Reduction of Commitments

   37 SECTION 2.08.   

Interest Elections

   38 SECTION 2.09.   

[RESERVED]

   39 SECTION 2.10.   

Optional and Mandatory Prepayments of Loans and Mandatory Reductions of
Revolving Commitments

   39 SECTION 2.11.   

Alternate Rate of Interest

   41 SECTION 2.12.   

Increased Costs

   42 SECTION 2.13.   

Breakage Payments

   43 SECTION 2.14.   

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

   43 SECTION 2.15.   

Taxes

   45 SECTION 2.16.   

Mitigation Obligations; Replacement of Lenders

   46 SECTION 2.17.   

Swingline Loans

   47 SECTION 2.18.   

Letters of Credit

   48 ARTICLE III    REPRESENTATIONS AND WARRANTIES    SECTION 3.01.   

Organization; Powers

   53 SECTION 3.02.   

Authorization; Enforceability

   53 SECTION 3.03.   

Governmental Approvals; No Conflicts

   54 SECTION 3.04.   

Financial Statements

   54 SECTION 3.05.   

No Claims

   54 SECTION 3.06.   

Properties

   54

 

-i-



--------------------------------------------------------------------------------

Section

        Page SECTION 3.07.   

Intellectual Property

   55 SECTION 3.08.   

Condition and Maintenance of Equipment

   55 SECTION 3.09.   

Equity Interests and Subsidiaries

   56 SECTION 3.10.   

Litigation; Compliance with Laws

   56 SECTION 3.11.   

Agreements

   56 SECTION 3.12.   

Federal Reserve Regulations

   57 SECTION 3.13.   

Investment Company Act

   57 SECTION 3.14.   

Use of Proceeds

   57 SECTION 3.15.   

Taxes

   57 SECTION 3.16.   

No Material Misstatements

   57 SECTION 3.17.   

Labor Matters

   58 SECTION 3.18.   

Solvency

   58 SECTION 3.19.   

Employee Benefit Plans

   58 SECTION 3.20.   

Environmental Matters

   59 SECTION 3.21.   

Insurance

   60 SECTION 3.22.   

Security Documents

   60 SECTION 3.23.   

Acquisition Documents; Representations and Warranties in Agreement

   61 SECTION 3.24.   

Subordination of Senior Subordinated Notes

   61 SECTION 3.25.   

Anti-Terrorism Law

   61 ARTICLE IV    CONDITIONS TO CREDIT EXTENSIONS    SECTION 4.01.   

Conditions to Effectiveness

   62 SECTION 4.02.   

Conditions to All Credit Extensions

   64 SECTION 4.03.   

Conditions to Effectiveness

   65 ARTICLE V    AFFIRMATIVE COVENANTS    SECTION 5.01.   

Financial Statements, Reports, etc.

   65 SECTION 5.02.   

Litigation and Other Notices

   67 SECTION 5.03.   

Existence; Businesses and Properties

   68 SECTION 5.04.   

Insurance

   68 SECTION 5.05.   

Obligations and Taxes

   69 SECTION 5.06.   

Employee Benefits

   70 SECTION 5.07.   

Maintaining Records; Access to Properties and Inspections

   70 SECTION 5.08.   

Use of Proceeds

   70 SECTION 5.09.   

Compliance with Environmental Laws; Environmental Reports

   70 SECTION 5.10.   

Additional Collateral; Additional Guarantors

   71 SECTION 5.11.   

Security Interests; Further Assurances

   72 SECTION 5.12.   

Information Regarding Collateral

   73 SECTION 5.13.   

Covenants of Existing Holdings

   73 SECTION 5.14.   

Post-Closing Collateral Matters

   74

 

-ii-



--------------------------------------------------------------------------------

Section

        Page ARTICLE VI    NEGATIVE COVENANTS    SECTION 6.01.   

Indebtedness

   74 SECTION 6.02.   

Liens

   76 SECTION 6.03.   

Sale and Leaseback Transactions

   78 SECTION 6.04.   

Investment, Loan and Advances

   78 SECTION 6.05.   

Mergers, Consolidations, Sales of Assets and Acquisitions

   79 SECTION 6.06.   

Dividends

   80 SECTION 6.07.   

Transactions with Affiliates

   81 SECTION 6.08.   

Financial Covenants

   83 SECTION 6.09.   

Prepayments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents, etc.

   84 SECTION 6.10.   

Limitation on Certain Restrictions on Subsidiaries

   84 SECTION 6.11.   

Limitation on Issuance of Capital Stock

   85 SECTION 6.12.   

Limitation on Creation of Subsidiaries

   85 SECTION 6.13.   

Business

   85 SECTION 6.14.   

Limitation on Accounting Changes

   86 SECTION 6.15.   

Fiscal Year

   86 SECTION 6.16.   

Lease Obligations

   86 SECTION 6.17.   

No Further Negative Pledge

   86 SECTION 6.18.   

Limitation on Finance Subsidiary

   86 SECTION 6.19.   

Anti-Terrorism Law; Anti-Money Laundering

   87 SECTION 6.20.   

Embargoed Person

   87 ARTICLE VII    GUARANTEE    SECTION 7.01.   

The Guarantee

   87 SECTION 7.02.   

Obligations Unconditional

   88 SECTION 7.03.   

Reinstatement

   89 SECTION 7.04.   

Subrogation; Subordination

   89 SECTION 7.05.   

Remedies

   89 SECTION 7.06.   

Instrument for the Payment of Money

   89 SECTION 7.07.   

Continuing Guarantee

   89 SECTION 7.08.   

General Limitation on Guarantee Obligations

   89 SECTION 7.09.   

Release of Guarantors

   90 ARTICLE VIII    EVENTS OF DEFAULT    ARTICLE IX    COLLATERAL ACCOUNT;
APPLICATION OF COLLATERAL PROCEEDS    SECTION 9.01.   

Collateral Account

   92 SECTION 9.02.   

Proceeds of Destruction, Taking and Collateral Dispositions

   93 SECTION 9.03.   

Application of Proceeds

   94

 

-iii-



--------------------------------------------------------------------------------

Section

        Page ARTICLE X    THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT   
SECTION 10.01.   

Appointment

   94 SECTION 10.02.   

Agent in Its Individual Capacity

   94 SECTION 10.03.   

Exculpatory Provisions

   95 SECTION 10.04.   

Reliance by Agent

   95 SECTION 10.05.   

Delegation of Duties

   95 SECTION 10.06.   

Successor Agent

   95 SECTION 10.07.   

Non-Reliance on Agent and Other Lenders

   96 SECTION 10.08.   

No Other Administrative Agent

   96 SECTION 10.09.   

Indemnification

   96 ARTICLE XI    MISCELLANEOUS    SECTION 11.01.   

Notices

   97 SECTION 11.02.   

Waivers; Amendment

   99 SECTION 11.03.   

Expenses; Indemnity

   101 SECTION 11.04.   

Successors and Assigns

   102 SECTION 11.05.   

Survival of Agreement

   104 SECTION 11.06.   

Counterparts; Integration; Effectiveness

   104 SECTION 11.07.   

Severability

   105 SECTION 11.08.   

Right of Setoff

   105 SECTION 11.09.   

Governing Law; Jurisdiction; Consent to Service of Process

   105 SECTION 11.10.   

Waiver of Jury Trial

   106 SECTION 11.11.   

Headings

   106 SECTION 11.12.   

Confidentiality

   106 SECTION 11.13.   

Interest Rate Limitation

   107 SECTION 11.14.   

Lender Addendum

   107 SECTION 11.15.   

Obligations Absolute

   107 SECTION 11.16.   

USA PATRIOT Act Notice

   108

 

ANNEXES

  

Annex I

  

Applicable Margin

SCHEDULES

  

Schedule 1.01(a)

  

Mortgaged Property

Schedule 1.01(c)

  

Subsidiary Guarantors

Schedule 3.06(b)

  

Real Property

Schedule 3.07(c)

  

Violations or Proceedings

Schedule 3.09(a)

  

Subsidiaries

Schedule 3.09(c)

  

Corporate Organizational Chart

Schedule 3.11(c)

  

Material Agreements

Schedule 3.20

  

Environmental Matters

 

-iv-



--------------------------------------------------------------------------------

Schedule 3.21

  

Insurance

Schedule 4.01(e)

  

Local Counsel

Schedule 6.01(b)

  

Existing Indebtedness

Schedule 6.02(c)

  

Existing Liens

Schedule 6.04(b)

  

Existing Investments

EXHIBITS

  

Exhibit A

  

Form of Additional Revolving Lender Addendum

Exhibit B

  

Form of Assignment and Acceptance

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement” and, as in effect
prior to the date hereof, the “Original Credit Agreement”) dated as of
October 21, 2003, amended and restated as of May 2, 2006 among NORCRAFT
COMPANIES, L.P., a Delaware limited partnership (“Borrower”), NORCRAFT
INTERMEDIATE HOLDINGS, L.P., a Delaware limited partnership (“Holdings”), the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in Article I), the Lenders, UBS
SECURITIES LLC, as bookmanager and lead arranger (in such capacity, the “Lead
Arranger”), WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication agent (in such
capacity, the “Syndication Agent”), WACHOVIA CAPITAL MARKETS, LLC, as
co-arranger (the “Co-Arranger”), UBS LOAN FINANCE LLC, as swingline lender (in
such capacity, the “Swingline Lender”), UBS AG, STAMFORD BRANCH, as Issuing Bank
(as defined below), as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”) and as collateral agent for the Secured Parties and
the Issuing Bank (in such capacity, the “Collateral Agent”), and CIT LENDING
SERVICES CORPORATION, as documentation agent (in such capacity, the
“Documentation Agent”).

WITNESSETH:

WHEREAS, Norcraft Holdings, L.P., a Delaware limited partnership (“Existing
Holdings”), and Borrower entered into a unit purchase agreement, dated as of
August 29, 2003 and amended as of October 3, 2003 (as further amended,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof and thereof, the “Acquisition Agreement”), with the
unitholders of Borrower (collectively, “Seller”), whereby Existing Holdings
acquired (the “Acquisition”) all of the outstanding Equity Interests of
Borrower, and Borrower thereby became a direct Wholly Owned Subsidiary of
Existing Holdings;

WHEREAS, the Equity Financing was consummated simultaneously with the initial
extensions of credit under the Original Credit Agreement;

WHEREAS, the Original Credit Agreement provided for Borrower to have available
credit under this Agreement in the form of (a) Term Loans (as defined in the
Original Credit Agreement) made on the Closing Date, in an aggregate original
principal amount of $45,000,000 and (b) Revolving Loans at any time and from
time to time prior to the Revolving Maturity Date, in an aggregate principal
amount at any time outstanding not in excess of $25,000,000;

WHEREAS, pursuant to Amendment No. 1 (“Amendment No. 1”) dated as of August 17,
2004, Existing Holdings was released from all of its obligations under the
Original Loan Documents and Holdings became a Guarantor under the Original
Credit Agreement;

WHEREAS, the Obligations (as defined in the Original Credit Agreement,
hereinafter the “Original Obligations”) of Borrower and the other Loan Parties
under the Original Credit Agreement and the Security Documents (as defined in
the Original Credit Agreement, such Security Documents hereinafter the “Original
Security Documents”) are secured by certain collateral (hereinafter the
“Original Collateral”) and are guaranteed or supported or otherwise benefited by
the Original Security Documents;

WHEREAS, the parties desire to amend and restate the Original Credit Agreement
in its entirety to provide for the extension of additional credit by the Lenders
on the Amendment Effectiveness Date in the form of additional Revolving
Commitments and to incorporate the applicable terms of Amendment No. 1 into this
Agreement (collectively, the “Amendment Transactions”); and



--------------------------------------------------------------------------------

WHEREAS, the parties hereto intend that (a) the Original Obligations which
remain unpaid and outstanding as of the Amendment Effectiveness Date (which
shall include, without limitation, the Revolving Loans, Swingline Loans and
Reimbursement Obligations outstanding on the Amendment Effectiveness Date under
the Original Credit Agreement) shall continue to exist under this Agreement on
the terms set forth herein, (b) the Loans of each Class under the Original
Credit Agreement outstanding as of the Amendment Effective Date shall be Loans
of such Class under and as defined in this Agreement on the terms set forth
herein, (c) any Letters of Credit outstanding under the Original Credit
Agreement as of the Amendment Effective Date shall be Letters of Credit under
this Agreement, (d) the Original Collateral and the Original Security Documents
shall continue to secure, guarantee, support and otherwise benefit the Original
Obligations as well as the other Obligations of Borrower and the other Loan
Parties under this Agreement, in each case, on and subject to the terms and
conditions of this Agreement and the Amendment Agreement dated as of the
Amendment Effectiveness Date (the “Amendment Agreement”) and (e) the applicable
terms of Amendment No. 1 shall be incorporated into this Agreement.

NOW, THEREFORE, the Original Credit Agreement is hereby amended and restated to
read in its entirety as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquisition” shall have the meaning assigned to such term in the first recital
hereto.

“Acquisition Agreement” shall have the meaning assigned to such term in the
first recital hereto.

“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by Holdings or any of its
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of assets or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business; provided that any such future payment
that is subject to a contingency shall only be considered Acquisition
Consideration to the extent of the

 

-2-



--------------------------------------------------------------------------------

reserve, if any, required under GAAP at the time of such sale to be established
in respect thereof by Holdings or any of its Subsidiaries.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement, and the other documents listed on Schedule 3.23 of the Original
Credit Agreement.

“Additional Revolving Commitments” shall mean, with respect to any Additional
Revolving Lender, such Lender’s commitment to make a Revolving Loan from and
after the Amendment Effectiveness Date as set forth in Schedule I to the
Additional Revolving Lender Addendum provided by such Additional Revolving
Lender.

“Additional Revolving Lender” shall mean each Person with an Additional
Revolving Commitment.

“Additional Revolving Lender Addendum” shall mean, with respect to any
Additional Revolving Lender on the Amendment Effectiveness Date, a lender
addendum in the form of Exhibit A hereto executed and delivered by such
Additional Revolving Lender on the Amendment Effectiveness Date as provided in
Section 11.14.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum (rounded upward, if
necessary, to the next 1/100th of 1%) determined by the Administrative Agent to
be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such
Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article X.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A to the Original Credit Agreement, or such other form as may be
supplied from time to time by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Agents” shall mean the Lead Arranger, Co-Arranger, Syndication Agent,
Administrative Agent, Collateral Agent and Documentation Agent.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greater of (a) the Base
Rate in effect on such day and (b) the Federal Funds Effective Rate in effect on
such day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent

 

-3-



--------------------------------------------------------------------------------

to obtain sufficient quotations in accordance with the terms of the definition
thereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Base Rate or the Federal Funds Effective Rate shall be effective on the
effective date of such change in the Base Rate or the Federal Funds Effective
Rate, respectively.

“Amendment Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Amendment Effectiveness Date” shall mean the first Business Day on which each
of the conditions set forth in Sections 4.01, 4.02 and 4.03 shall have been
satisfied.

“Amendment Transactions” shall have the meaning assigned to such term in the
recitals hereto.

“Applicable Fee” shall mean, for any day, 0.375%.

“Applicable Margin” shall mean, for any day, 1.75% in the case of Eurodollar
Loans and 0.75% in the case of ABR Loans; provided that after the date of
delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.01(a) or (b) and Section 5.01(c) for the
fiscal period ending September 30, 2006, the Applicable Margin shall be
determined in accordance with Annex I.

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property (including stock
of any Subsidiary of Holdings by the holder thereof but excluding sales of
inventory and dispositions of cash equivalents, in each case, in the ordinary
course of business) by Holdings or any of its Subsidiaries and (b) any issuance
or sale by any Subsidiary of Holdings of its Equity Interests, in each case, to
any person other than (i) Borrower, (ii) any Subsidiary Guarantor or (iii) other
than for purposes of Section 6.05, any other Subsidiary.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit B to the Original Credit Agreement, or such
other form as shall be approved by the Administrative Agent.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest established by the Administrative Agent from
time to time; each change in the Base Rate shall be effective on the date such
change is effective. The corporate base rate is not necessarily the lowest rate
charged by the Administrative Agent to its customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

-4-



--------------------------------------------------------------------------------

“Borrowing” shall mean (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C to the Original
Credit Agreement, or such other form as shall be approved by the Administrative
Agent.

“Buller Employment” shall mean the employment of Mr. Mark Buller as president
and chief executive officer of Holdings and Borrower.

“Buller Investment” shall mean the $15.5 million (which amount shall be reduced
by the value of the Winnipeg Contribution) in cash common equity investments in
Holdings made by Mr. Mark Buller and members of his family on the terms and
conditions set forth in the Acquisition Documents.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Canadian Pledge Agreement” shall mean the pledge agreement substantially in the
form of Exhibit J-3 to the Original Credit Agreement between Borrower and the
Collateral Agent for the benefit of the Secured Parties.

“Canadian Security Agreement” shall mean the collective reference to (i) the
security agreement substantially in the form of Exhibit J-2 to the Original
Credit Agreement between Norcraft Canada Corporation and the Collateral Agent
for the benefit of the Secured Parties and (ii) the Canadian Pledge Agreement.

“Capital Expenditures” shall mean, with respect to any person, for any period,
without duplication, the increase during that period in the gross property,
plant or equipment account reflected in the consolidated balance sheet of such
person and its Consolidated Subsidiaries, in conformity with GAAP, but excluding
expenditures made in connection with the replacement, substitution or
restoration of property (a) to the extent financed from insurance proceeds paid
on account of the loss of or damage to the property being replaced or restored,
(b) with awards of compensation arising from the taking by eminent domain or
condemnation of the property being replaced or (c) with regard to equipment that
is purchased simultaneously with the trade-in of existing equipment, fixed
assets or improvements, the credit granted by the seller of such equipment for
the trade-in of such equipment, fixed assets or improvements; provided that
Capital Expenditures shall in any event exclude any portion of such increase
attributable solely to acquisitions of property, plant and equipment in
connection with Permitted Acquisitions.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as to any person: (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of

 

-5-



--------------------------------------------------------------------------------

deposit of any Lender or any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia or any foreign
country having capital and surplus aggregating in excess of $500.0 million and a
rating of “A” (or such other similar equivalent rating) or higher by at least
one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A2
or the equivalent thereof by Standard & Poor’s Rating Service or at least P2 or
the equivalent thereof by Moody’s Investors Service, Inc., and in each case
maturing not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

“Casualty Event” shall mean, with respect to any property (including Real
Property) of any person, any loss of title with respect to such property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such property for which such
person or any of its Subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation. “Casualty Event” shall include but not
be limited to any taking of all or any part of any Real Property of any person
or any part thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

A “Change in Control” shall be deemed to have occurred if: (a) Holdings at any
time ceases to own 100% of the Equity Interests of Borrower; (b) at any time a
change of control occurs under and as defined in any documentation relating to
any Material Indebtedness; (c) prior to an IPO, (i) the Permitted Holders cease
to own, or to have the power to vote or direct the voting of, Voting Stock of
Holdings representing a majority of the voting power of the total outstanding
Voting Stock of Holdings or (ii) the Permitted Holders cease to own Equity
Interests representing a majority of the total economic interests of the Equity
Interests of Holdings; (d) following an IPO, (i) the Permitted Holders shall
fail to own, or to have the power to vote or direct the voting of, Voting Stock
of Holdings representing more than 25% of the voting power of the total
outstanding Voting Stock of Holdings, (ii) the Permitted Holders cease to own
Equity Interests representing more than 25% of the total economic interests of
the Equity Interests of Holdings or (iii) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act, except that in no
event shall the parties to the LP Agreement be deemed a “group” solely by virtue
of being parties to the LP Agreement), other than one or more Permitted Holders,
is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that for purposes of this clause such person or group
shall be deemed to have “beneficial ownership” of all securities that any such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of
Voting Stock of Holdings representing more than 30% of the voting power of the
total outstanding Voting Stock of Holdings; or (e) following an IPO, during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of Holdings (together with any new directors
whose election to such Board of Directors or whose nomination for election was
approved by a majority of the voting power of the members of the Board of
Directors of Holdings, which members comprising such majority are then still in
office and

 

-6-



--------------------------------------------------------------------------------

were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Holdings.

“Change in Law” shall mean (a) the adoption of any law, treaty, order, rule or
regulation after the date of this Agreement, (b) any change in any law, treaty,
order, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or Issuing Bank (or for purposes of Section 2.12(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.

“Charges” shall have the meaning assigned to such term in Section 11.13.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment.

“Closing Date” shall mean October 21, 2003, the date of the initial Credit
Extension under the Original Credit Agreement.

“Co-Arranger” shall have the meaning assigned to such term in the preamble
hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean, collectively, all of the Security Agreement Collateral,
the Mortgaged Property and all other property of whatever kind and nature
pledged as collateral under any Security Document.

“Collateral Account” shall mean a collateral account or sub-account in the form
of a deposit account established and maintained by the Collateral Agent for the
benefit of the Secured Parties, in accordance with the provisions of
Section 9.01.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the account of Borrower for the benefit of Borrower or any
of its Subsidiaries, for the purpose of providing credit support in connection
with the purchase of materials, goods or services by Borrower or any of its
Subsidiaries in the ordinary course of their businesses.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment and Swingline Commitment.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Companies” shall mean Holdings and its Subsidiaries; and “Company” shall mean
any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit O to the Original Credit Agreement.

 

-7-



--------------------------------------------------------------------------------

“Consolidated Amortization Expense” for any period means the amortization
expense of Borrower and its Consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, including, to the
extent in accordance with GAAP, the amortization of capitalized store displays.

“Consolidated Companies” shall mean Holdings and its Consolidated Subsidiaries.

“Consolidated Depreciation Expense” for any period means the depreciation
expense of Borrower and its Consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, adjusted by (x) adding thereto, in each case only to the extent
(and in the same proportion) deducted in determining such Consolidated Net
Income (and with respect to the portion of Consolidated Net Income attributable
to any Subsidiary of Borrower only if a corresponding amount would be permitted
at the date of determination to be distributed to Borrower by such Subsidiary
without prior approval (that has not been obtained), pursuant to the terms of
its Organizational Documents and all agreements, instruments, judgments,
decrees, orders, statutes, rules and regulations applicable to such Subsidiary
or its equityholders):

(a) Consolidated Interest Expense,

(b) Consolidated Amortization Expense,

(c) Consolidated Depreciation Expense,

(d) dividends paid to Holdings pursuant to Section 6.06(d) plus, without
duplication, any other provision for taxes based on income for Borrower and its
Consolidated Subsidiaries,

(e) costs and expenses incurred in connection with the Transactions (for the
avoidance of doubt, including the payment by Borrower of bonus and severance
payments to Mr. Hank Key and all other success bonuses paid by Borrower to
employees of Borrower upon and in connection with the consummation of the
Acquisition), the Exchange Offer pursuant to the Registration Rights Agreement
and the Amendment Transactions (including amortization and write-offs of debt
issuance costs, debt discount or premium and other financing fees and expenses
directly relating thereto),

(f) the amount of any payments made in accordance with Section 6.07(d) and any
management fees paid in the ordinary course by Borrower to its former financial
sponsor during the period from and including October 1, 2003 to and excluding
the Closing Date, and

(g) all other non-cash items reducing Consolidated Net Income (including
non-cash write-offs of goodwill, intangibles and long-lived assets and non-cash
items resulting from purchase accounting, but excluding any non-cash charge that
results in an accrual of a reserve for cash charges in any future period) for
such period, and

(y) subtracting therefrom the aggregate amount of all non-cash items, determined
on a consolidated basis, to the extent such items increased Consolidated Net
Income (other than the accrual of revenue, recording of receivables or the
reversal of reserves in the ordinary course of business) for such period.

 

-8-



--------------------------------------------------------------------------------

Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect to
the Acquisition, any Permitted Acquisition and Asset Sales (other than any Asset
Sale pursuant to Section 6.05(b)(ii) or (d) and other dispositions in the
ordinary course of business) consummated during the fiscal period of Borrower
ended on the Test Period thereof as if each such Permitted Acquisition had been
effected on the first day of such period and as if each such Asset Sale had been
consummated on the day prior to the first day of such period.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated Fixed
Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of

(a) Consolidated Interest Expense for such period, to the extent paid or payable
in cash,

(b) the amount of all Capital Expenditures made by Borrower and its Subsidiaries
during such period (other than to the extent financed by Excluded Issuances),

(c) all dividends paid pursuant to Section 6.06(d) during such period plus,
without duplication, all cash payments in respect of income taxes in respect of
Borrower or any of its Subsidiaries, and

(d) the scheduled principal amount of all amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of Borrower and its Subsidiaries for such period (as determined on
the first day of the respective period).

“Consolidated Indebtedness” shall mean, as at any date of determination, the
aggregate amount of all Indebtedness (but including in any event the then
outstanding principal amount of all Loans, all Capital Lease Obligations and all
LC Exposure) of Borrower and its Consolidated Subsidiaries on a consolidated
basis as determined in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the
ratio of (x) Consolidated EBITDA for such Test Period to (y) Consolidated
Interest Expense for such Test Period, to the extent paid or payable in cash.

“Consolidated Interest Expense” shall mean, for any period, to the total
consolidated interest expense of Borrower and its Consolidated Subsidiaries for
such period determined in accordance with GAAP plus, without duplication:

(a) imputed interest on Capital Lease Obligations of Borrower and its
Consolidated Subsidiaries for such period,

(b) commissions, discounts and other fees and charges owed by Borrower or any of
its Consolidated Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings,

(c) amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Borrower or any of its Consolidated
Subsidiaries,

(d) cash contributions to any employee stock ownership plan or similar trust
made by Borrower or any of its Consolidated Subsidiaries to the extent such
contributions are used by such

 

-9-



--------------------------------------------------------------------------------

plan or trust to pay interest or fees to any person (other than Borrower or a
Wholly Owned Subsidiary) in connection with Indebtedness incurred by such plan
or trust,

(e) all interest paid or payable with respect to discontinued operations of
Borrower or any of its Consolidated Subsidiaries,

(f) the interest portion of any deferred payment obligations of Borrower or any
of its Consolidated Subsidiaries,

(g) all interest on any Indebtedness of Borrower or any of its Subsidiaries of
the type described in clause (f) or (j) of the definition of “Indebtedness,”

(h) any other non-cash interest expense of Borrower and its Consolidated
Subsidiaries for such period, and

(i) all dividends paid pursuant to Section 6.06(e) during such period;

provided that (a) to the extent directly related to the Transactions, the
Exchange Offer pursuant to the Registration Rights Agreement or the Amendment
Transactions, debt issuance costs, debt discount or premium and other financing
fees and expenses shall be excluded from the calculation of Consolidated
Interest Expense and (b) Consolidated Interest Expense of Borrower and its
Subsidiaries shall be calculated after giving effect to Interest Rate Agreements
(including associated costs), but excluding unrealized gains and losses with
respect to Interest Rate Agreements.

Consolidated Interest Expense shall be calculated on a Pro Forma Basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished during the relevant Test Period in connection with any Permitted
Acquisitions and Asset Sales (other than any Asset Sale pursuant to
Section 6.05(b)(ii) or (d) and other dispositions in the ordinary course of
business) as if such incurrence, assumption, repayment or extinguishing had been
effected on the first day of such period.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Borrower and its Consolidated Subsidiaries determined in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein), without duplication:

(a) the net income (or loss) of any person (other than a Consolidated Subsidiary
of Borrower) in which any person other than Borrower and its Consolidated
Subsidiaries has an ownership interest, except to the extent that cash in an
amount equal to any such income has actually been received by Borrower or
(subject to clause (c) below) any of its Consolidated Subsidiaries during such
period,

(b) except to the extent includible in the Consolidated Net Income of Borrower
pursuant to the foregoing clause (a), the net income (or loss) of any person
that accrued prior to the date that (1) such person becomes a Consolidated
Subsidiary of Borrower or is merged into or consolidated with Borrower or any of
its Consolidated Subsidiaries or (2) the assets of such person are acquired by
Borrower or any of its Consolidated Subsidiaries,

(c) the net income of any Consolidated Subsidiary of Borrower during such period
to the extent that the declaration or payment of dividends or similar
distributions by such Consolidated Subsidiary of that income is not permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Consolidated Subsidiary during such period, except that Borrower’s equity in a
net loss

 

-10-



--------------------------------------------------------------------------------

of any such Consolidated Subsidiary for such period shall be included in
determining Consolidated Net Income,

(d) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
Borrower or any of its Consolidated Subsidiaries upon (x) the acquisition of any
securities, or the extinguishment of any Indebtedness, of Borrower or any
Consolidated Subsidiary of Borrower or (y) any Asset Sale (other than any Asset
Sale pursuant to Section 6.05(b)(i) or (d), and other dispositions in the
ordinary course of business) by Borrower or any Consolidated Subsidiary of
Borrower,

(e) gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP,

(f) earnings resulting from any reappraisal, revaluation or write-up of assets,

(g) unrealized gains and losses with respect to Hedging Obligations and

(h) any extraordinary or nonrecurring gain (or extraordinary or nonrecurring
loss), together with any related provision for taxes on any such gain (or the
tax effect of any such loss), recorded or recognized by Borrower or any of its
Consolidated Subsidiaries during such period.

For purposes of this definition of “Consolidated Net Income,” (1) “nonrecurring”
means any gain or loss as of any date that is not reasonably likely to recur
within the two years following such date; provided that if there was a gain or
loss similar to such gain or loss within the two years preceding such date, such
gain or loss shall not be deemed nonrecurring and (2) Consolidated Net Income
shall be reduced (to the extent not already reduced thereby) by the amount of
any payments to or on behalf of Holdings made pursuant to Sections 6.06(c) and
(d).

“Consolidated Subsidiary” shall mean, as to any person, all Subsidiaries of such
person which are consolidated with such person for financial reporting purposes
in accordance with GAAP.

“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clauses (a), (b), (e) and (f) of Section 6.02, the
following conditions:

(a) Borrower shall cause any proceeding instituted contesting such Lien to stay
the sale or forfeiture of any portion of the Collateral on account of such Lien;
and

(b) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be superior to the Lien
and security interest created and evidenced by the Security Documents.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor; (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; (c) to purchase property, securities or services primarily

 

-11-



--------------------------------------------------------------------------------

for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation;
(d) with respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (e) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether severally or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlled” and “Controlling” shall have a meaning correlative thereto.

“Control Agreement” shall have the meaning assigned to such term in the U.S.
Security Agreement.

“Control Investment Affiliate” means, as to any person, any other person
(a) which directly or indirectly, is in Control of, is Controlled by, or is
under common Control with, such person and is organized by such person (or any
person Controlling such person) primarily for making equity or debt investments
in Holdings, Borrower or other portfolio companies or (b) as to which such
person has the right to exercise the rights in all of the Voting Stock held by
such other person, directly or indirectly, in Borrower.

“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the amendment,
extension or renewal of any existing Letter of Credit, by the Issuing Bank.

“Currency Agreement” shall mean any foreign exchange contract, currency swap
agreement or other similar agreement.

“Debt Issuance” shall mean the incurrence by Holdings or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by
Section 6.01).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Revolving Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Equity Interests referred to in
(a) above, in each case at any time on or prior to the first anniversary of the
Revolving Maturity Date, or (c) contains any repurchase obligation which may
come into effect prior to payment in full of all Obligations.

 

-12-



--------------------------------------------------------------------------------

“Dividend” with respect to any person shall mean that such person has
(i) declared or paid a dividend or returned any equity capital to the holders of
its Equity Interests or authorized or made any other distribution, payment or
delivery of property (other than Qualified Capital Stock of such person) or cash
to the holders of its Equity Interests as such, or redeemed, retired, purchased
or otherwise acquired, directly or indirectly, for a consideration any shares of
any class of its Equity Interests outstanding (or any options or warrants issued
by such person with respect to its Equity Interests), or set aside any funds for
any of the foregoing purposes, or shall have permitted any of its Subsidiaries
to purchase or otherwise acquire for a consideration any shares of any class of
Equity Interests of such person outstanding (or any options or warrants issued
by such person with respect to its Equity Interests) or (ii) made any payment on
or in respect of any Holdings Employee Note. Without limiting the foregoing,
“Dividends” with respect to any person shall also include all payments made or
required to be made by such person with respect to any stock appreciation
rights, plans, equity incentive or achievement plans or any similar plans or
setting aside of any funds for the foregoing purposes.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“Engagement Letter” shall mean the confidential Engagement Letter, dated
April 11, 2006, among Borrower, UBS Loan Finance LLC and UBS Securities LLC.

“Environment” shall mean ambient air, surface water and groundwater (including,
without limitation, potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources, the workplace or as otherwise
defined in any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include, without
limitation, any claim seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous Material
or alleged injury or threat of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees or other binding requirements, and
the common law, relating to protection of public health or the Environment, the
Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health.

“Environmental Permit” shall mean any permit, license, approval, consent or
other authorization required by or from a Governmental Authority under
Environmental Law.

“Equity Financing” shall mean common equity investments in Holdings of not less
than $133.0 million, consisting of the aggregate of the cash invested by the
Equity Investors on the terms and conditions set forth in the Acquisition
Documents, the Rollover Equity, equity issued to management as consideration for
cash, the Winnipeg Contribution and the Buller Investment.

 

-13-



--------------------------------------------------------------------------------

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited except that general partnership interests of Holdings and
Borrower owned by any Person controlled by the Permitted Holders shall not be
deemed to be “Equity Interests” for so long as they do not represent an economic
interest in Holdings and Borrower) and any other interest or participation that
confers on a person the right to receive a share of the profits and losses of,
or distributions of assets of, such partnership, whether outstanding on the
Closing Date or issued after the Closing Date, but excluding debt securities
convertible or exchangeable into such equity.”

“Equity Investors” shall mean the Sponsors, their Controlled Investment
Affiliates and one or more investors reasonably satisfactory to the
Administrative Agent and the Arranger.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (g) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in liability
to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Revolving Loan bearing interest at a rate
determined by reference to the Adjusted LIBOR Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Excess Amount” shall have the meaning assigned to such term in
Section 2.10(h)(ii).

 

-14-



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Offer” shall have the meaning assigned to such term in the
Registration Rights Agreement.

“Excluded Issuance” shall mean an issuance and sale of Qualified Capital Stock
of Holdings or Existing Holdings, to the extent such Qualified Capital Stock is
used, or the Net Cash Proceeds thereof shall be, within 45 days of the
consummation of such issuance and sale, used, without duplication, to finance
Capital Expenditures or one or more Permitted Acquisitions.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States or any
political subdivision thereof or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located (other
than franchise taxes imposed in lieu of income taxes, whether or not such
franchise taxes are actually measured by income), and (b) in the case of a
Foreign Lender (other than an assignee pursuant to a request by Borrower under
Section 2.16), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to Section 2.15(a) (it being
understood and agreed, for the avoidance of doubt, that any withholding tax
imposed on a Foreign Lender as a result of a Change in Law or regulation or
interpretation thereof occurring after the time such Foreign Lender became a
party to this Agreement shall not be an Excluded Tax, so long such lender
complies (if such Lender is legally able to comply) with Section 2.15(e)).

“Existing Holdings” shall have the meaning assigned to such term in the first
recital hereto.

“Existing Holdings Indenture” shall mean the Indenture dated as of August 17,
2004 by and among Existing Holdings and Norcraft Capital Corp., as Issuers and
U.S. Bank National Association, as Trustee in connection with the Existing
Holdings Notes.

“Existing Holdings Notes” shall mean the $118.0 million in aggregate principal
amount of 9-3/4% Senior Discount Notes due 2012 issued by Existing Holdings and
Norcraft Capital Corp. pursuant to the Existing Holdings Indenture.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the confidential Fee Letter, dated August 29, 2003,
among Norcraft Holdings, L.L.C., UBS AG, Cayman Islands Branch and UBS
Securities LLC.

 

-15-



--------------------------------------------------------------------------------

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.

“Finance Subsidiary” shall mean Norcraft Finance Corp., a Delaware corporation.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of, or otherwise subject to
taxation by, the United States, (ii) a corporation or entity treated as a
corporation created or organized in or under the laws of the United States, or
any political subdivision thereof, (iii) an estate the income of which is
subject to U.S. federal income taxation regardless of its source or (iv) a trust
if a court within the United States is able to exercise primary supervision over
the administration of such trust and one or more United States persons have the
authority to control all substantial decisions of such trust.

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by any Company with
respect to employees employed outside the United States.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fronting Fees” shall have the meaning assigned to such term in Section 2.05(c).

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“General Partner” means with respect to (i) Borrower, Norcraft GP, L.L.C., a
Delaware limited liability company and (ii) Holdings, Norcraft Intermediate GP,
L.L.C, or, in either case, any successor sole general partner or managing
general partner of Borrower or Holdings.

“Governmental Authority” shall mean any federal, state, local or foreign court,
central bank or governmental agency, authority, instrumentality or regulatory
body.

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including, without limitation, any transfer of
control) of any Real Property, facility, establishment or business, of the
actual or threatened presence or Release in or into the Environment, or the use,
disposal or handling of Hazardous Material on, at, under or near the Real
Property, facility, establishment or business to be sold, leased, mortgaged,
assigned or transferred.

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Holdings and the Subsidiary Guarantors.

 

-16-



--------------------------------------------------------------------------------

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Obligations” of any person means the obligations of such person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Holdings Employee Notes” means promissory notes issued by any direct or
indirect parent company of Borrower to officers, directors or employees of any
Company or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company as consideration
for the repurchase or redemption of Qualified Capital Stock of any direct or
indirect parent company of Borrower held by such persons upon their death,
disability, retirement, severance or termination of employment or service;
provided that if any such Holdings Employee Notes are issued by Holdings, the
Indebtedness evidenced by such promissory notes shall (i) be subordinated to the
Obligations pursuant to subordination provisions similar to those set forth in
the form of Intercompany Note attached as Exhibit L to the Original Credit
Agreement and (ii) be unsecured.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable and accrued
obligations incurred in the ordinary course of business on normal trade terms);
(f) all Indebtedness of others secured by any Lien on property owned or acquired
by such person, whether or not the obligations secured thereby have been
assumed, but limited to the fair market value of such property; (g) all Capital
Lease Obligations and Purchase Money Obligations of such person; (h) all net
Hedging Obligations to the extent required to be reflected on a balance sheet of
such person; (i) all obligations of such person for the reimbursement of any
obligor in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (j) all Contingent Obligations
of such person in respect of Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above. The Indebtedness of any person
shall include the Indebtedness of any other entity (including any partnership in
which such person is a general partner) to the extent such person is liable
therefor as a result of such person’s ownership interest in or other
relationship with such entity, except to the extent that terms of such
Indebtedness provide that such person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 11.03(b).

“Independent Director” means, with respect to any transaction, a member of the
Board of Directors of Holdings who is independent with respect to such
transaction.

 

-17-



--------------------------------------------------------------------------------

“Information” shall have the meaning assigned to such term in Section 11.12.

“Insurance Policies” means the insurance policies and coverages required to be
maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.

“Insurance Requirements” means, collectively, all provisions of the Insurance
Policies, all requirements of the issuer of any of the Insurance Policies and
all orders, rules, regulations and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon each Loan Party which is an owner of Mortgaged Property and applicable to
the Mortgaged Property or any use or condition thereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.07(c).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit L to the Original Credit Agreement.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08(b), substantially
in the form of Exhibit D to the Original Credit Agreement.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December to occur during any period in which such Loan is outstanding, (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Loan with an Interest Period of more than three months’ duration, each day prior
to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) the
Revolving Maturity Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if each affected Lender so agrees, nine months) thereafter, as Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing; provided, however, that an
Interest Period shall be limited to the extent required under Section 2.03(d).

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or similar agreement or
arrangement.

“Investments” shall have the meaning assigned to such term in Section 6.04.

“IPO” shall mean the first underwritten public offering by Holdings or Existing
Holdings of its Equity Interests after the Closing Date pursuant to a
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act.

 

-18-



--------------------------------------------------------------------------------

“Issuing Bank” shall mean, as the context may require, (a) UBS AG, Stamford
Branch, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an Issuing Bank pursuant to Section 2.18(k), with respect to
Letters of Credit issued by such Lender; or (c) collectively, all of the
foregoing.

“Joinder Agreement” shall mean that certain joinder agreement substantially in
the form of Exhibit E to the Original Credit Agreement.

“Landlord Access Agreement” shall mean each Landlord Access Agreement,
substantially in the form of Exhibit F to the Original Credit Agreement or such
other form as may reasonably acceptable to the Administrative Agent.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.18.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all Reimbursement Obligations outstanding at such time. The
LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

“LC Participation Fee” shall have the meaning assigned to such term in
Section 2.05(c).

“LC Request” shall mean a request by Borrower in accordance with the terms of
Section 2.18(b) and substantially in the form of Exhibit P to the Original
Credit Agreement, or such other form as shall be approved by the Administrative
Agent.

“LC Sub-Account” shall have the meaning assigned to such term in
Section 9.01(d).

“Lead Arranger” has the meaning assigned in the preamble.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lender Addendum” shall mean with respect to any Original Lender on the Closing
Date, a lender addendum in the form of Exhibit N to the Original Credit
Agreement executed and delivered by such Original Lender on the Closing Date as
provided in Section 11.14.

“Lender Affiliate” shall mean with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor.

“Lenders” shall mean (a) the financial institutions that have become a party
hereto pursuant to a Lender Addendum and/or Additional Revolving Lender
Addendum, as the case may be (other than any such financial institution that has
ceased to be a party hereto pursuant to an Assignment and Acceptance), and
(b) any financial institution that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

-19-



--------------------------------------------------------------------------------

“Letter of Credit” shall mean any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.18.

“Letter of Credit Expiration Date” shall mean the date which is fifteen days
prior to the Revolving Maturity Date.

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period then most recently ended.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded to the nearest 1/100th of 1%) of the
offered rates for deposits in dollars with a term comparable to such Interest
Period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page (as defined below) at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent is offered deposits in dollars at
approximately 11:00 a.m., London, England time, two Business Days prior to the
first day of such Interest Period in the London interbank market for delivery on
the first day of such Interest Period for the number of days comprised therein
and in an amount comparable to its portion of the amount of such Eurodollar
Borrowing to be outstanding during such Interest Period. “Telerate British
Bankers Assoc. Interest Settlement Rates Page” shall mean the display designated
as Page 3750 on the Telerate System Incorporated Service (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which dollar deposits are offered by leading banks in the London interbank
deposit market).

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
notice or recording statute of any Governmental Authority, including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

“Loan Documents” shall mean this Agreement, the Amendment Agreement, the Letters
of Credit, the Notes (if any), the Security Documents, each Hedging Obligation
relating to the Loans entered into with any counterparty that was a Lender or an
Affiliate of a Lender at the time such Hedging Obligation was entered into and,
solely for the purposes of paragraph (e) of Article VIII, the Engagement Letter
and the Fee Letter.

“Loan Parties” shall mean Holdings, Borrower and the Subsidiary Guarantors.

 

-20-



--------------------------------------------------------------------------------

“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan.

“LP Agreement” means the agreement of limited partnership of Holdings dated as
of August 12, 2004, as such agreement may be amended from time to time in
accordance with the provisions hereof and thereof.

“Management and Monitoring Agreement” means the management and monitoring
agreement dated as of the Closing Date among Saunders Karp & Megrue, LLC,
Trimaran Fund Management, L.L.C. and Borrower, as such agreement may be amended
from time to time in accordance with the provisions hereof and thereof.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, prospects or condition, financial or
otherwise of Borrower and its Subsidiaries, taken as a whole; (b) material
impairment of the ability of the Loan Parties to legally perform fully and on a
timely basis any of their obligations under any Loan Document; or (c) material
impairment of the rights of or benefits or remedies available to the Lenders or
the Collateral Agent under any Loan Document.

“Material Indebtedness” shall mean (a) the Senior Subordinated Notes and the
Senior Subordinated Guarantees and (b) any other Indebtedness (other than the
Loans and Letters of Credit), or one or more Hedging Obligations, of any Loan
Party evidencing an aggregate outstanding principal amount exceeding $5.0
million. For purposes of determining Material Indebtedness, the “principal
amount” in respect of any Hedging Obligations of any Loan Party at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Loan Party would be required to pay if such Hedging Obligations were
terminated at such time.

“Maximum Rate” shall have the meaning assigned to such term in Section 11.13.

“Mortgage” shall mean each Original Mortgage (as amended) and each mortgage,
deed of trust or any other document, creating and evidencing a Lien on a
Mortgaged Property, which (i) in the case of Real Property owned in fee, shall
be in substantially in the form of Exhibit G to the Original Credit Agreement
and (ii) in the case of leased Real Property, shall be in a form reasonably
satisfactory to the Collateral Agent, in each case, with such schedules and
including such provisions as shall be necessary to conform such document to
applicable local or foreign law or as shall be customary under applicable local
or foreign law.

“Mortgage Amendment” means amended mortgages or deeds of trust from any Loan
Party, as mortgagor, grantor, trustor or otherwise, to the Collateral Agent as
mortgagee, beneficiary or otherwise, in respect of each of the Original
Mortgages, in each case as amended in form and substance reasonably satisfactory
to the Collateral Agent and as the same may be further amended from time to
time.

“Mortgaged Property” shall mean (a) each Real Property identified on
Schedule 1.01(a) hereto and (b) each Real Property, if any, which shall be
subject to a Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

 

-21-



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale (other than any Asset Sale described in
clause (b) of the definition thereof), the cash proceeds received by any Loan
Party (including cash proceeds subsequently received (as and when received by
any Loan Party) in respect of noncash consideration initially received) net of
(i) selling expenses (including reasonable brokers’ fees or commissions, legal,
accounting and other professional and transactional fees, transfer and similar
taxes and Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale); (ii) amounts provided as a reserve, in accordance
with GAAP, against (x) any liabilities under any indemnification obligations
associated with such Asset Sale or (y) any other liabilities retained by any
Loan Party associated with the assets sold in such Asset Sale (provided that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds); (iii) Borrower’s good faith
estimate of payments required to be made with respect to unassumed liabilities
relating to the assets sold within 360 days of such Asset Sale (provided that,
to the extent such cash proceeds are not used to make payments in respect of
such unassumed liabilities within 360 days of such Asset Sale, such cash
proceeds shall constitute Net Cash Proceeds); and (iv) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money which is secured by a Lien on the asset sold in such Asset Sale
(so long as such Lien was permitted to encumber such asset under the Loan
Documents at the time of such sale) and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);

(b) with respect to any Debt Issuance or any issuance or sale of Equity
Interests, the cash proceeds thereof, net of customary fees, commissions, costs
and other expenses incurred in connection therewith; and

(c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.01(b).

“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of H-2 or
H-3 to the Original Credit Agreement.

“Obligations” shall mean (a) obligations of Borrower and any and all of the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrower and any and all of
the other Loan Parties under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of Reimbursement Obligations,
interest thereon and obligations to provide cash collateral and (iii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and any and all of the other Loan
Parties under this Agreement and the other Loan Documents, (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrower and each Loan Party under or pursuant to this Agreement and the
other Loan Documents, (c) the due and punctual payment and performance of all

 

-22-



--------------------------------------------------------------------------------

obligations of Borrower and any and all of the other Loan Parties under each
Hedging Obligation relating to the Loans and up to $50 million of Senior
Subordinated Notes entered into with any counterparty that was a Lender or an
Affiliate of a Lender at the time such Hedging Obligation was entered into and
(d) the due and punctual payment and performance of all obligations in respect
of overdrafts and related liabilities owed to any Lender, any Affiliate of a
Lender, the Administrative Agent or the Collateral Agent arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds.

“Offering Memorandum” means the offering memorandum dated October 10, 2003
pursuant to which the Senior Subordinated Notes are being offered.

“Officers’ Certificate” shall mean a certificate executed by the chairman of the
Board of Directors of Borrower (if an officer of Borrower), the chief executive
officer or the president of Borrower and one of the Financial Officers, each in
his or her official (and not individual) capacity.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Original Collateral” shall have the meaning assigned to such term in the
recitals hereto.

“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

“Original Lenders” shall have the meaning assigned to the term “Lenders” in the
Original Credit Agreement.

“Original Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the Original Credit Agreement.

“Original Mortgage” shall mean any Mortgage executed and delivered pursuant to
the Original Credit Agreement.

“Original Obligations” shall have the meaning assigned to such term in the
recitals hereto.

“Original Security Documents” shall have the meaning assigned to such term in
the recitals hereto.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made or required to be made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

“Participant” shall have the meaning assigned to such term in Section 11.04(e).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

-23-



--------------------------------------------------------------------------------

“Perfection Certificate” shall mean a certificate in the form of Exhibit I-1 to
the Original Credit Agreement or any other form approved by the Collateral
Agent, as the same shall be supplemented from time to time by a Perfection
Certificate Supplement or otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit I-2 to the Original Credit Agreement or any other form approved
by the Collateral Agent.

“Permitted Acquisition” shall mean, with respect to Borrower or any Subsidiary
Guarantor, any transaction or series of related transactions for the direct or
indirect (a) acquisition of all or substantially all of the property of any
other person, or of any business or division of any other person;
(b) acquisition of in excess of 50% of the Equity Interests of any other person,
or otherwise causing any other person to become a Subsidiary of such person; or
(c) merger or consolidation or any other combination with any other person, if
each of the following conditions are met:

(i) no Default then exists or would result therefrom;

(ii) after giving effect to such acquisition on a Pro Forma Basis, (A) Borrower
shall be in compliance with all covenants set forth in Section 6.08 as of the
most recent Test Period (assuming, for purposes of Section 6.08, that such
acquisition, and all other Permitted Acquisitions consummated since the first
day of the relevant Test Period for each of the financial covenants set forth in
Section 6.08 ending on or prior to the date of such acquisition, had occurred on
the first day of such relevant Test Period), and (B) unless expressly approved
by the Administrative Agent, Borrower shall have generated positive cash flow
for the Test Period most recently ended prior to the date of consummation of
such acquisition;

(iii) no Company shall, in connection with any such acquisition, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or assets acquired, except to the extent permitted under
Section 6.01;

(iv) the acquired person shall be engaged in a business of the type that
Borrower and the Subsidiaries are permitted to be engaged in under Section 6.13
and the property acquired in connection with any such acquisition shall be made
subject to the Lien of the Security Documents and shall be free and clear of any
Liens, other than Permitted Liens;

(v) the Board of Directors of the person to be acquired shall not have indicated
publicly its opposition to the consummation of such acquisition;

(vi) all transactions in connection therewith shall be consummated in accordance
with all applicable laws of all applicable Governmental Authorities;

(vii) with respect to any acquisition involving Acquisition Consideration of
more than $10.0 million, unless the Administrative Agent shall otherwise agree,
Borrower shall have provided the Administrative Agent and the Lenders with
(A) historical financial statements for the last three fiscal years of the
person or business to be acquired (audited if available without undue cost or
delay) and unaudited financial statements thereof for the most recent interim
period which are available, (B) reasonably detailed projections for the
succeeding five years pertaining to the person or business to be acquired and
updated projections for Borrower after giving effect to such acquisition, (C) a
reasonably detailed description of all material information relating thereto and
copies of all material documentation pertaining to such acquisition, and (D) all
such other information and data relating to such acquisition or the person or
business to be acquired as may be reasonably requested by the Administrative
Agent or the Required Lenders;

 

-24-



--------------------------------------------------------------------------------

(viii) at least 10 Business Days prior to the proposed date of consummation of
the acquisition, Borrower shall have delivered to the Agents and the Lenders an
Officers’ Certificate certifying that (A) such acquisition complies with this
definition (which shall have attached thereto reasonably detailed backup data
and calculations showing such compliance), and (B) such acquisition could not
reasonably be expected to result in a Material Adverse Effect; and

(ix) the Acquisition Consideration (exclusive of any amount financed by an
Excluded Issuance) for such acquisition shall not exceed $30.0 million, and the
aggregate amount of the Acquisition Consideration (exclusive of any amounts
financed by Excluded Issuances) for all Permitted Acquisitions since the
Amendment Effectiveness Date shall not exceed $75.0 million; provided that any
Equity Interests constituting all or a portion of such Acquisition Consideration
shall not have a cash dividend requirement on or prior to the Revolving Maturity
Date.

“Permitted Collateral Liens” means (i) Contested Liens (as defined in the
Security Agreements) and (ii) Permitted Liens (other than any Lien pursuant to
Section 6.02(l)).

“Permitted Holders” shall mean (a) SKM Equity Fund III, L.P. and its Control
Investment Affiliates, (b) Trimaran Fund II, L.L.C. and its Control Investment
Affiliates, (c) Mr. Mark Buller and his Related Parties and (d) for so long as
Borrower or Holdings shall be a limited partnership, the General Partner.

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Tax Distributions” means

(1) in the event that Borrower is treated as a corporation for federal income
tax purposes, payments, dividends or distributions to Holdings in order to pay
consolidated or combined federal, state or local taxes to the extent that such
taxes are attributable to the income of Borrower and its Subsidiaries; or

(2) in the event that Borrower is not treated as a corporation for federal
income tax purposes, payments, dividends or distributions to the then current or
former equity holders of Borrower in an amount equal to, with respect to any
taxable year of Borrower, the product of (x) the highest combined federal, state
(or provincial) and local statutory tax rate (after taking into account the
deductibility of state (or provincial) and local income tax for federal income
tax purposes) applicable to any direct (or, where the direct equity holder is a
pass-through entity, indirect) equity holder of Borrower multiplied by (y) the
taxable income of Borrower and its Subsidiaries determined on the basis that
Borrower is a partnership for federal income tax purposes for such year;
provided, however, that the combined tax rate in clause (x) of this paragraph
shall not exceed the highest combined tax rate that shall be applicable to a
direct (or, where the direct equity holder is a pass-through entity, indirect)
equity holder of Borrower residing only in the United States for tax purposes;

minus, in the case of clauses (1) and (2) of this definition, any federal, state
and local income taxes paid or payable by Borrower and its Subsidiaries directly
to taxing authorities on behalf of their direct or indirect equity holders in
respect of the income tax liability of such equity holders, if any.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof, in any case, whether
acting in a personal, fiduciary or other capacity.

 

-25-



--------------------------------------------------------------------------------

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate.

“Preferred Stock” shall mean, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.

“Preferred Stock Issuance” shall mean the issuance or sale by Holdings or any of
its Subsidiaries of any Preferred Stock after the Closing Date (other than
(x) as permitted by Section 6.11 or (y) any Excluded Issuance).

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and
Regulation S-X and otherwise reasonably satisfactory to the Administrative
Agent.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Revolving Commitments of all Revolving Lenders
represented by such Lender’s Revolving Commitment.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including, without limitation, all Real Property.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including capital leases) incurred for the
purpose of financing all or any part of the purchase price of any property
(including Equity Interests of any person) or the cost of installation,
construction or improvement of any property or assets and any refinancing
thereof; provided, however, that such Indebtedness is incurred within 180 days
after such acquisition of such property by such person.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinancing” shall mean the repayment in full and the termination of any
commitment to make extensions of credit under all of the outstanding
indebtedness of Holdings and its Subsidiaries listed on Schedule 1.01(b) of the
Original Credit Agreement.

“Register” shall have the meaning assigned to such term in Section 11.04(c).

“Registration Rights Agreement” means the registration rights agreement dated as
of the Closing Date among Borrower, Finance Subsidiary, UBS Securities LLC and
Wachovia Capital Markets, LLC.

 

-26-



--------------------------------------------------------------------------------

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” shall mean Borrower’s obligations under
Section 2.18(e) to reimburse LC Disbursements.

“Related Party” means any family member of Mr. Mark Buller or any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners or owners of which are Mr. Mark Buller and/or any members of his
family.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Required Lenders” shall mean, at any time, Lenders having Loans, LC Exposure
and unused Commitments representing more than 50% of the sum of all Loans
outstanding, LC Exposure and unused Commitments at such time.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Business Day preceding the
Revolving Maturity Date and the date of termination of the Revolving
Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment, if any, of such Lender to make Revolving Loans hereunder up to the
aggregate amount set forth on

 

-27-



--------------------------------------------------------------------------------

Schedule I to the Lender Addendum and/or Schedule I to the Additional Revolving
Lender Addendum executed and delivered by such Lender, if any, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.04. The aggregate
amount of the Lenders’ Revolving Commitments on the Amendment Effectiveness Date
is $60,000,000.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lenders” shall mean the Revolving Lenders (as defined in the Original
Credit Agreement) and the Additional Revolving Lenders, collectively.

“Revolving Loans” shall mean a Loan made by the Lenders to Borrower pursuant to
Section 2.01(a). Each Revolving Loan shall either be an ABR Loan or a Eurodollar
Loan.

“Revolving Maturity Date” shall mean the fifth anniversary of the Amendment
Effectiveness Date, or if such day is not a Business Day, the immediately
preceding Business Day.

“Rollover Equity” shall mean the common equity interests to be exchanged by
members of management of Borrower for common equity interests in Holdings in an
amount not less than $3.0 million on the terms and conditions set forth in the
Acquisition Documents.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.03.

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each other Agent, the Lenders and each party to a Hedging
Obligation relating to the Loans if at the date of entering into such Hedging
Obligation such person was a Lender or an Affiliate of a Lender and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 10.03 and
10.09.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” has the meaning assigned to such term in the Security
Agreements.

“Security Agreement Collateral” shall mean all property pledged or granted as
collateral pursuant to the Security Agreements delivered on the Closing Date or
thereafter pursuant to Section 5.10.

“Security Agreements” means the collective reference to the U.S. Security
Agreement and the Canadian Security Agreement.

“Security Documents” shall mean the Security Agreements, the Mortgages and each
other security document or pledge agreement delivered in accordance with
applicable local or foreign law to grant a valid, perfected security interest in
any property as Collateral for the Obligations, and all UCC or other financing
statements or instruments of perfection required by this Agreement, the Security
Agreements, any Mortgage or any such other security document or pledge agreement
to be filed with respect to the security interests in property and fixtures
created pursuant to the Security Agreements or any Mortgage

 

-28-



--------------------------------------------------------------------------------

and any other document or instrument utilized to pledge as collateral for the
Obligations any property of whatever kind or nature.

“Seller” shall have the meaning assigned to such term in the first recital
hereto.

“Senior Subordinated Note Agreement” shall mean any indenture, note purchase
agreement or other agreement pursuant to which the Senior Subordinated Notes are
issued, as in effect on the Closing Date and thereafter amended from time to
time in accordance with the requirements of this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes,
the Senior Subordinated Note Agreement, the Senior Subordinated Note Guarantees
and all other documents executed and delivered with respect to the Senior
Subordinated Notes or the Senior Subordinated Note Agreement.

“Senior Subordinated Note Guarantees” shall mean the guarantees of the
Subsidiary Guarantors (other than Finance Subsidiary) pursuant to the Senior
Subordinated Note Agreement.

“Senior Subordinated Notes” shall mean (i) the $150 million in aggregate
principal amount of 9% senior subordinated notes due 2011 issued by Borrower and
Finance Subsidiary pursuant to the Senior Subordinated Note Agreement and
(ii) any registered notes issued by Borrower and Finance Subsidiary in exchange
for the notes referred to in clause (i) of this definition.

“Sponsors” shall mean, collectively, SKM Equity Fund III, L.P. and Trimaran Fund
II, L.L.C.

“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any of its Subsidiaries (or, in the case of the
Standby Letter of Credit to be issued on the Closing Date (as such Letter of
Credit may be renewed, extended or replaced in accordance with the provisions of
the Loan Documents), to the extent Borrower is jointly and severally liable
therefor, workers’ compensation liabilities of Barjan Products, L.L.C. in
respect of occurrences on or prior to June 30, 2003), (b) the obligations of
third-party insurers of Borrower or any of its Subsidiaries arising by virtue of
the laws of any jurisdiction requiring third-party insurers to obtain such
letters of credit, (c) performance, payment, deposit or surety obligations of
Borrower or any of its Subsidiaries if required by law or governmental rule or
regulation or in accordance with custom and practice in the industry or
(d) Indebtedness of Borrower or any of its Subsidiaries permitted to be incurred
under Section 6.01.

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurodollar liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Subordinated Indebtedness” means Indebtedness of Borrower or any Guarantor that
is by its terms subordinated in right of payment to the Obligations of Borrower
and such Guarantor, as applicable, including the Senior Subordinated Notes.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial

 

-29-



--------------------------------------------------------------------------------

statements if such financial statements were prepared in accordance with GAAP as
of such date, (ii) any other corporation, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the voting power of all Equity Interests entitled
(without regard to the occurrence of any contingency) to vote in the election of
the Board of Directors thereof are, as of such date, owned, controlled or held
by the parent and/or one or more subsidiaries of the parent, (iii) any
partnership (a) the sole general partner or the managing general partner of
which is the parent or a subsidiary of the parent or (b) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iv) any other person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(c),
and each other Subsidiary that is or becomes a party to this Agreement pursuant
to Section 5.10.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a)(i) prepared by a surveyor or engineer licensed to perform
surveys in the state where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property, in
which event such survey shall be dated (or redated) after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 20 days prior to such date of delivery,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue the
endorsements of the type required by Section 4.01(n)(iii) of the Original Credit
Agreement or (b) otherwise acceptable to the Collateral Agent.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.17.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.17.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean (i) any and all present or future taxes, duties, levies,
imposts, assessments, deductions, withholdings or other similar charges, whether
computed on a separate, consolidated, unitary, combined or other basis and any
and all liabilities (including interest, fines, penalties or additions to tax)
with respect to the foregoing, and (ii) any transferee, successor, joint and
several, contractual or other

 

-30-



--------------------------------------------------------------------------------

liability (including, without limitation, liability pursuant to Treasury
Regulation §1.1502-6 (or any similar provision of state, local or non-U.S. law))
in respect of any item described in clause (i).

“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Borrower then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 5.01(a) or (b).

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in Section 4.01(o)
of the Original Credit Agreement.

“Transaction Documents” shall mean the Acquisition Documents, the Senior
Subordinated Note Documents and the Loan Documents.

“Transactions” shall mean, collectively, the transactions to occur on or prior
to the Closing Date pursuant to the Transaction Documents, including (a) the
consummation of the Acquisition; (b) the execution, delivery and performance of
the Loan Documents and the initial borrowings hereunder; (c) the Refinancing;
(d) the Equity Financing; (e) the exchange of the Rollover Equity; (f) the
effectiveness of the Buller Employment; (g) the making of the Buller Investment;
(h) the consummation of the Winnipeg Contribution; and (i) the payment of all
fees and expenses to be paid on or prior to the Closing Date and owing in
connection with the foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable state or jurisdiction.

“United States” shall mean the United States of America.

“U.S. Security Agreement” shall mean a security agreement dated as of the
Closing Date, among each Loan Party that is incorporated or organized in a
jurisdiction that is the United States, any State thereof or the District of
Columbia and Collateral Agent for the benefit of the Secured Parties.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect a majority of the Board of Directors
of such person.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.

“Winnipeg Contribution” the contribution by Mr. Mark Buller and his family (or
entities controlled by them) to Borrower of all of the Equity Interests of
Norcraft Canada Corporation, the owner of

 

-31-



--------------------------------------------------------------------------------

the manufacturing facility being built by such persons that is under
construction in Winnipeg, Canada in exchange for common Equity Interests in
Holdings.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The term “manifest
error” shall be deemed to include any clearly demonstrable error whether or not
obvious on the face of document containing such error. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any Loan
Document, agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the date hereof unless otherwise agreed to
by Borrower and the Required Lenders.

SECTION 1.05. Effect of This Agreement on the Original Credit Agreement and the
Other Loan Documents. Upon satisfaction of the conditions precedent to the
effectiveness of this Agreement set forth in Sections 4.01, 4.02, and 4.03, this
Agreement shall be binding on the Loan Parties, the Agents, the Lenders and the
other parties hereto and the provisions of the Original Credit Agreement shall
be replaced by the provisions of this Agreement; provided, that (i) all Loans,
Letters of Credit or other Credit Extensions outstanding under the Original
Credit Agreement shall continue as Loans, Letters of Credit or other Credit
Extensions, as applicable, under this Agreement (and, in the case of Eurodollar
Loans, with the same Interest Periods as were applicable to such Eurodollar
Loans immediately prior to the Amendment Effectiveness Date), (ii) all amounts
owing by Borrower under the Original Credit Agreement to any Person in respect
of accrued and unpaid interest and fees on the Loans, Commitments and Letters of
Credit shall continue to be due and owing on such Loans, Commitments and Letters
of Credit under this Agreement until paid as contemplated by Section 2.01(b) and
(iii) any Person entitled to the benefits of Section 2.12, 2.13 or 10.03 of the
Original Credit Agreement shall continue to be entitled to the benefits of the
corresponding provisions of this Agreement. Upon the effectiveness of this
Agreement

 

-32-



--------------------------------------------------------------------------------

in accordance with Sections 4.01, 4.02 and 4.03, each Loan Document (other than
the Original Credit Agreement) that was in effect immediately prior to the
Amendment Effectiveness Date shall continue to be effective and, unless the
context otherwise requires, any reference to the Original Credit Agreement
contained therein shall be deemed to refer to this Agreement.

SECTION 1.06. Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

ARTICLE II

THE CREDITS

SECTION 2.01. Revolving Commitments.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly to
make Revolving Loans to Borrower, at any time and from time to time after the
Amendment Effectiveness Date until the earlier of the Revolving Maturity Date
and the termination of the Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment. Within the limits set forth in the preceding sentence above and
subject to the terms, conditions and limitations set forth herein, Borrower may
borrow, pay or prepay and reborrow Revolving Loans.

(b) On the Amendment Effectiveness Date, Borrower shall repay (i) all
outstanding Revolving Loans and Swingline Loans and (ii) all accrued and unpaid
interest and Fees through and including the Amendment Effectiveness Date. On the
Amendment Effectiveness Date, the Revolving Commitment of any Lender who does
not consent to the Amendment Agreement (such Lender, a “Non-Consenting Lender”)
shall be terminated and such Non-Consenting Lenders shall be under no obligation
to make any Loan to Borrower. For the avoidance of doubt, each Letter of Credit
outstanding immediately prior to the Amendment Effectiveness Date shall continue
as a Letter of Credit under this Agreement until terminated in accordance with
Section 2.18. Immediately following the effectiveness of this Agreement on the
Amendment Effectiveness Date, all participations in Letters of Credit and
Swingline Loans will be held by the Original Lenders (other than any
Non-Consenting Lender) and Additional Revolving Lenders ratably in accordance
with their Revolving Commitments after giving effect to the Additional Revolving
Commitments.

SECTION 2.02. Loans.

(a) Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
Revolving Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). Except for Loans deemed made pursuant to Section 2.18(e), Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) an integral multiple of $500,000 and not less than $1,000,000 or (ii) equal
to the remaining available balance of the Revolving Commitments.

 

-33-



--------------------------------------------------------------------------------

(b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than ten Eurodollar Borrowings outstanding hereunder at any
one time. For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.18(e), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account in New York City as
the Administrative Agent may designate not later than 1:00 p.m., New York City
time, and the Administrative Agent shall promptly credit the amounts so received
to an account as directed by Borrower in the applicable Borrowing Request
maintained with the Administrative Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met, return the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
the Administrative Agent shall have so made funds available then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and Borrower severally agrees to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of Borrower, the interest rate applicable at the time
to the Loans comprising such Borrowing and (ii) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Revolving
Maturity Date.

SECTION 2.03. Borrowing Procedure. To request a Revolving Borrowing, Borrower
shall deliver, by hand delivery or telecopy, a duly completed and executed
Borrowing Request to the Administrative Agent (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing or (ii) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each Borrowing Request shall be irrevocable and shall
specify the following information in compliance with Section 2.02:

(a) the aggregate amount of such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

-34-



--------------------------------------------------------------------------------

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02; and

(f) that the conditions set forth in Sections 4.02(b)-(e) are satisfied as of
the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans.

(a) Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Revolving Lender, the then unpaid principal amount
of each Revolving Loan of such Lender on the Revolving Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, Borrower shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and the
Interest Period applicable thereto; (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder; and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall, in the absence of manifest error, be prima facie evidence of
the existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of Borrower to
repay the Loans in accordance with their terms.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit H-2 or H-3 to the Original Credit Agreement, as the case may be.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 11.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

-35-



--------------------------------------------------------------------------------

SECTION 2.05. Fees.

(a) Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”), equal to the
Applicable Fee per annum on the average daily unused amount of each Commitment
of such Lender during the period from and including the Amendment Effectiveness
Date to but excluding the date on which such Commitment terminates. Accrued
Commitment Fees shall be payable in arrears (i) on the last day of March, June,
September and December of each year (or if such last day is not a Business Day,
the Business Day immediately preceding such last day), commencing on the first
such date to occur after the Amendment Effectiveness Date, and (ii) on the date
on which the Revolving Commitments terminate. All Commitment Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing Commitment Fees, a Revolving Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Revolving Loans and LC
Exposure of such Lender (and the Swingline Exposure of such Lender shall be
disregarded for such purpose).

(b) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees set forth in the Fee Letter
or such other fees payable in the amounts and at the times separately agreed
upon between Borrower and the Administrative Agent (the “Administrative Agent
Fees”).

(c) LC and Fronting Fees. Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee (“LC Participation
Fee”) with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on Eurodollar Loans pursuant to Section 2.06 on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Amendment Effectiveness Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee
(“Fronting Fee”), which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Amendment Effectiveness Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. LC Participation Fees and Fronting Fees shall
be payable in arrears (i) on the last day of March, June, September and December
of each year (or if such last day is not a Business Day, the Business Day
immediately preceding such last day), commencing on the first such date to occur
after the Amendment Effectiveness Date, and (ii) on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All LC Participation Fees and Fronting Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Borrower shall pay the Fronting Fees directly to the
Issuing Bank. Once paid, none of the Fees shall be refundable under any
circumstances.

 

-36-



--------------------------------------------------------------------------------

SECTION 2.06. Interest on Loans.

(a) Subject to the provisions of Section 2.06(c), the Loans comprising each ABR
Borrowing, including each Swingline Loan, shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Margin in effect from
time to time.

(b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall, to the extent permitted by applicable law, bear interest, after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section 2.06.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
Section 2.06(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan or a Swingline
Loan, in each case, prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.

SECTION 2.07. Termination and Reduction of Commitments.

(a) The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Revolving Maturity Date.

(b) Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000 and (ii) the Revolving Commitments shall not be terminated
or reduced if, after giving effect to any concurrent prepayment of the Revolving
Loans in accordance with Section 2.10, the sum of the Revolving Exposures would
exceed the aggregate amount of Revolving Commitments.

(c) Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section 2.07(c) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section 2.07(c) shall be irrevocable.

 

-37-



--------------------------------------------------------------------------------

Any termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.

SECTION 2.08. Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding anything to
the contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than ten Eurodollar Borrowings
outstanding hereunder at any one time. This Section 2.08 shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
substantially in the form of Exhibit D to the Original Credit Agreement.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

-38-



--------------------------------------------------------------------------------

(e) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies Borrower, then, after the occurrence and during
the continuance of such Event of Default (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.09. [RESERVED].

SECTION 2.10. Optional and Mandatory Prepayments of Loans and Mandatory
Reductions of Revolving Commitments.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that each partial prepayment shall
be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000.

(b) Revolving Loan Prepayments. (i) In the event of the termination of all the
Revolving Commitments, Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Borrowings and all outstanding Swingline
Loans and replace all outstanding Letters of Credit and/or deposit an amount
equal to the LC Exposure in the LC Sub-Account.

(ii) In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Borrower and the Revolving Lenders of the sum of the
Revolving Exposures after giving effect thereto and (y) if the sum of the
Revolving Exposures would exceed the aggregate amount of Revolving Commitments
after giving effect to such reduction, then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace or cash collateralize outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.18(i), in an amount sufficient to eliminate such excess.

(iii) In the event that the sum of all Lenders’ Revolving Exposures exceeds the
Revolving Commitments then in effect, Borrower shall, without notice or demand,
immediately first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings, and third, replace or cash collateralize outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.18(i).

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Borrower shall, without notice or demand, immediately replace or cash
collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.18(i).

(c) Asset Sales. Not later than five Business Days following the receipt of any
Net Cash Proceeds of any Asset Sale, the Borrower shall apply such Net Cash
Proceeds to reduce the Revolving Exposure (but without any permanent reduction
in the Revolving Commitments) by an amount equal to 100% of the Net Cash
Proceeds received with respect thereto in accordance with Sections 2.10(h) and
(i); provided that:

(i) no such reduction shall be required under this Section 2.10(c) with respect
to (A) the disposition of assets which constitutes a Casualty Event or (B) Asset
Sales for fair market value resulting in no more than $100,000 in Net Cash
Proceeds per Asset Sale (or series of related

 

-39-



--------------------------------------------------------------------------------

Asset Sales) and less than $1.0 million in Net Cash Proceeds in any fiscal year;
provided that clause (B) shall not apply in the case of any Asset Sale described
in clause (b) of the definition thereof; and

(ii) so long as no Default shall then exist or would arise therefrom and the
aggregate of such Net Cash Proceeds of Asset Sales shall not exceed $10.0
million in any fiscal year of Borrower, the Revolving Exposure shall not be
required to be so reduced on such date to the extent that (A) Borrower shall
have delivered an Officers’ Certificate to the Administrative Agent on or prior
to such date stating that such Net Cash Proceeds shall be used to, to the extent
permitted by Section 6.13(b), purchase assets or acquire 100% of the Equity
Interests of any person that owns such assets no later than 360 days following
the date of such Asset Sale (which Officers’ Certificate shall set forth the
estimates of the proceeds to be so expended); and (B) all such Net Cash Proceeds
in excess of $2.5 million in the aggregate at any time shall be held in the
Collateral Account and released therefrom only in accordance with the provisions
of Article IX; provided that if any portion of such Net Cash Proceeds shall not
be utilized to purchase replacement assets or acquire such Equity Interests
within such 360-day period, the Revolving Exposure shall be reduced by an amount
equal to such unused portion as provided in this Section 2.10(c); and provided,
further, that if the property subject to such Asset Sale constituted Collateral,
then all property purchased with the Net Cash Proceeds thereof pursuant to this
subsection shall be made subject to the Lien of the applicable Security
Documents in favor of the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties in accordance with Sections 5.10 and 5.11.

(d) Debt Issuance or Preferred Stock Issuance. Upon any Debt Issuance or
Preferred Stock Issuance after the Amendment Effectiveness Date, Borrower shall
reduce the Revolving Exposure (but without any permanent reduction in the
Revolving Commitments) in accordance with Sections 2.10(h) and (i) in an
aggregate principal amount equal to 100% of the Net Cash Proceeds of such Debt
Issuance or Preferred Stock Issuance, as the case may be.

(e) [RESERVED].

(f) Casualty Events. Not later than five Business Days following the receipt of
any Net Cash Proceeds from a Casualty Event with respect to any property of
Holdings or any of its Subsidiaries, the Borrower shall reduce the Revolving
Exposure (but without any permanent reduction in the Revolving Commitments) by
an amount equal to 100% of such Net Cash Proceeds in accordance with
Sections 2.10(h) and (i); provided that:

(i) so long as no Default shall then exist or arise therefrom, the Revolving
Exposure shall not be required to be so reduced on such date to the extent that
(A) in the event such Net Cash Proceeds shall not exceed $10.0 million, Borrower
shall have delivered an Officers’ Certificate to the Administrative Agent on or
prior to such date stating that such proceeds shall be used; or (B) in the event
that such Net Cash Proceeds exceed $10.0 million, the Administrative Agent has
elected by notice to Borrower on or prior to such date to require such proceeds
to be used, in each case, to repair, replace or restore any property in respect
of which such Net Cash Proceeds were paid no later than 360 days following the
date of receipt of such proceeds (which Officers’ Certificate shall set forth
the estimates of the proceeds to be so expended); provided that if the property
subject to such Casualty Event constituted Collateral under the Security
Documents, then all property purchased with the Net Cash Proceeds thereof
pursuant to this subsection shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties in accordance with Sections 5.10 and 5.11;

 

-40-



--------------------------------------------------------------------------------

(ii) all such Net Cash Proceeds in excess of $2.5 million in the aggregate shall
be held in the Collateral Account and released therefrom only in accordance with
the provisions of Article IX; and

(iii) if any portion of such Net Cash Proceeds shall not be so applied within
such 360-day period, such unused portion shall be applied on the last day of
such period as a mandatory reduction of Revolving Exposure as provided in this
Section 2.10(f).

(g) [RESERVED]

(h) Application of Prepayments. (i) Prior to any optional prepayment of
Borrowings hereunder, Borrower shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (i) of this Section 2.10.

(ii) In the event of any mandatory reduction of the Revolving Exposure pursuant
to Section 2.10(c), (d) or (f), then Borrower shall, on the date of such
reduction, first, repay or prepay Swingline Loans, second, repay or prepay
Revolving Borrowings and third, replace or cash collateralize outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.18(i), in an amount sufficient to eliminate such excess; provided,
that no such cash collateralization of Letters of Credit shall be required on
the date of any required reduction in the Revolving Exposure pursuant to
Section 2.10(c), (d) or (f) to the extent that the Borrower delivers to the
Administrative Agent a signed certificate of a Responsible Officer of the
Borrower that the conditions set forth on in paragraphs (b), (c) and (d) of
Section 4.02 are satisfied on such date.

(iii) Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding ABR
Revolving Loans. Any amounts remaining after each such application shall be
applied to prepay Eurodollar Revolving Loans.

(i) Notice of Prepayment. Borrower shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable. Each such
notice shall specify the prepayment date, the principal amount of each Borrowing
or portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment. Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBOR Rate for such Interest Period; or

 

-41-



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBOR Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.12. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBOR Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender, such
Lender’s holding company or the Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or otherwise), then Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered, it being understood that, to the extent
duplicative of the provisions of Section 2.15, this Section 2.12 shall not apply
to Taxes.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have reasonably achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.12 shall be delivered to Borrower and shall be conclusive absent
manifest error. Borrower shall pay such Lender or the Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 20 days after
receipt thereof.

 

-42-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.12 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall not begin earlier than the date of
effectiveness of the Change in Law.

SECTION 2.13. Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Revolving Loan on the date specified
in any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 2.16, then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBOR Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Borrower and shall be
conclusive absent manifest error. Borrower shall pay such Lender the amount
shown as due on any such certificate within 20 days after receipt thereof.

SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 677 Washington
Boulevard, Stamford, Connecticut, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall be made directly
to the persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments under each Loan Document shall be
made in dollars.

 

-43-



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise (including by exercise of its rights under Section 9.1(a)(viii) of the
U.S. Security Agreement), obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of Borrower in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that Borrower will not
make such payment, the Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of the Lenders or the Issuing Bank, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.14(d), 2.17(d), 2.18(d), 2.18(e) or 11.03(d),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

-44-



--------------------------------------------------------------------------------

SECTION 2.15. Taxes.

(a) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made without set-off,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Indemnified Taxes; provided that if Borrower shall
be required by law to deduct any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions or withholdings applicable to
additional sums payable under this Section 2.15) the Administrative Agent,
Lender or Issuing Bank (as the case may be) receives an amount equal to the sum
it would have received had no such deductions or withholdings been made,
(ii) Borrower shall make such deductions or withholdings and (iii) Borrower
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that the provisions of this sentence shall not require Borrower to
indemnify against any interest or penalties that result from the failure by the
Administrative Agent, any Lender or the Issuing Bank to timely file any tax
return relating to Indemnified Taxes or to pay when due the taxes shown on such
tax return; provided, further, however, that nothing in this sentence shall be
construed as preventing Borrower from contesting any tax which it believes was
wrongfully imposed so long as Borrower shall have first complied with the
provisions of this sentence. A certificate as to the amount of such payment or
liability delivered to Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which Borrower is located,
or any treaty to which such jurisdiction is a party, with respect to payments
under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by Borrower as will permit such payments to be made without
withholding or at a reduced rate. In the case of a U.S. Borrower, each Foreign
Lender either (1) (i) agrees to furnish either U.S. Internal Revenue Service
Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (or successor form) and
(ii) agrees (for the benefit of Borrower and the Administrative Agent), to the
extent it may lawfully do so at such times, upon reasonable request by Borrower
or the Administrative Agent, to provide a new Form W-8ECI or Form W-8BEN (or
successor form) upon the expiration or obsolescence of any previously delivered
form to reconfirm any complete exemption from, or any entitlement to a reduction
in, U.S. federal withholding tax with respect to

 

-45-



--------------------------------------------------------------------------------

any interest payment hereunder or (2) in the case of any such Foreign Lender
that is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(i) agrees to furnish either (a) a “Non-Bank Certificate” in a form acceptable
to the Administrative Agent and Borrower and two accurate and complete original
signed copies of U.S. Internal Revenue Service Form W-8BEN (or successor form)
or (b) a U.S. Internal Revenue Service Form W-8ECI (or successor form),
certifying (in each case) to such Foreign Lender’s legal entitlement to an
exemption or reduction from U.S. federal withholding tax with respect to all
interest payments hereunder and (ii) agrees (for the benefit of Borrower and the
Administrative Agent) to the extent it may lawfully do so at such times, upon
reasonable request by Borrower or the Administrative Agent, to provide a new
Form W-8BEN or W-8ECI (or successor form) upon the expiration or obsolescence of
any previously delivered form to reconfirm any complete exemption from, or any
entitlement to a reduction in, U.S. federal withholding tax with respect to any
interest payment hereunder.

(f) If the Administrative Agent or a Lender (or an assignee) determines in its
reasonable discretion that it has received a refund or credit in respect thereof
of any Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section 2.15, it shall pay over such refund to Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by Borrower under
this Section 2.15 with respect to the Indemnified Taxes or the Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (or assignee) and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that Borrower, upon the request of the
Administrative Agent or such Lender (or assignee), agrees to repay the amount
paid over to Borrower to the Administrative Agent or such Lender (or assignee)
within a reasonable time (not to exceed 20 days) after receipt of written notice
that the Administrative Agent or such Lender (or assignee) is required to repay
such refund to such Governmental Authority. Nothing contained in this
Section 2.15(f) shall require the Administrative Agent or any Lender (or
assignee) to make available its tax returns or any other information which it
deems confidential to Borrower or any other person. Notwithstanding anything to
the contrary, in no event will any Lender be required to pay any amount to
Borrower the payment of which would place such Lender in a less favorable net
after-tax position than such Lender would have been in had the additional
amounts giving rise to such refund of any Indemnified Taxes or Other Taxes never
been paid in the first place.

SECTION 2.16. Mitigation Obligations; Replacement of Lenders.

(a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all of its interests, rights and obligations under
this Agreement to an assignee selected by Borrower that shall assume such
obligations (which assignee may

 

-46-



--------------------------------------------------------------------------------

be another Lender, if a Lender accepts such assignment); provided that
(i) Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Revolving Commitment is being assigned, the Issuing Bank and
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder (assuming for this purpose that the Loans of such Lender were being
prepaid), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a material reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrower to require such assignment and
delegation cease to apply.

SECTION 2.17. Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans to Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $5.0 million or (ii) the sum of
the total Revolving Exposures exceeding the total Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrower may borrow, repay
and reborrow Swingline Loans.

(b) Swingline Loans. To request a Swingline Loan, Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. Each
Swingline Loan shall be an ABR Loan. The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from Borrower. The
Swingline Lender shall make each Swingline Loan available to Borrower by means
of a credit to the general deposit account of Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
Borrower shall not request a Swingline Loan if at the time of and immediately
after giving effect to such request a Default has occurred and is continuing.
Swingline Loans shall be made in minimum amounts of $100,000 and integral
multiples of $50,000 above such amount.

(c) Prepayment. Borrower shall have the right at any time and from time to time
to repay any Swingline Loan, in whole or in part, upon giving written or
telecopy notice (or telephone notice promptly confirmed by written, or telecopy
notice) to the Swingline Lender and to the Administrative Agent before 12:00
(noon), New York City time on the date of repayment at the Swingline Lender’s
address for notices specified in the Swingline Lender’s Administrative
Questionnaire. All principal payments of Swingline Loans shall be accompanied by
accrued interest on the principal amount being repaid to the date of payment.

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will

 

-47-



--------------------------------------------------------------------------------

participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Pro Rata Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (provided that such
payment shall not cause such Lender’s Revolving Exposure to exceed such Lender’s
Revolving Commitment). Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.02(c) with respect to Loans made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from Borrower (or other party on behalf of Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve Borrower of any
default in the payment thereof.

SECTION 2.18. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, Borrower may
request the Issuing Bank, and the Issuing Bank agrees, to issue Letters of
Credit for its own account or the account of a Subsidiary in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Revolving Availability Period (provided that
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of or in favor of a
Subsidiary). The Issuing Bank shall have no obligation to issue, and Borrower
shall not request the issuance of, any Letter of Credit at any time if after
giving effect to such issuance, the LC Exposure would exceed the LC Commitment
or the total Revolving Exposure would exceed the total Revolving Commitments. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) an LC Request to the Issuing Bank and
the Administrative Agent not later than 11:00 a.m. on the third Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is acceptable to the Issuing Bank).

 

-48-



--------------------------------------------------------------------------------

A request for an initial issuance of a Letter of Credit shall specify in form
and detail satisfactory to the Issuing Bank:

(i) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day);

(ii) the amount thereof;

(iii) the expiry date thereof (which shall not be later than the close of
business 15 days prior to the Revolving Maturity Date);

(iv) the name and address of the beneficiary thereof;

(v) whether the Letter of Credit is to be issued for its own account or for the
account of one if its Subsidiaries (provided that Borrower shall be a
co-applicant, and therefore jointly and severally liable, with respect to each
Letter of Credit issued for the account of a Subsidiary);

(vi) the documents to be presented by such beneficiary in connection with any
drawing thereunder;

(vii) the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and

(viii) such other matters as the Issuing Bank may require.

A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail satisfactory to the Issuing Bank:

(i) the Letter of Credit to be amended, renewed or extended;

(ii) the proposed date of amendment, renewal or extension thereof (which shall
be a Business Day);

(iii) the nature of the proposed amendment, renewal or extension; and

(iv) such other matters as the Issuing Bank may require.

If requested by the Issuing Bank, Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed $15.0 million and (ii) the total Revolving Exposures
shall not exceed the total Revolving Commitments. Unless the Issuing Bank shall
agree otherwise, no Letter of Credit shall be in an initial amount less than
$100,000, in the case of a Commercial Letter of Credit, or $500,000, in the case
of a Standby Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) in the case of a Standby Letter of Credit,
(x) the date which is one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the Letter of Credit Expiration Date
and (ii) in the case of a Commercial Letter of Credit, (x) the date that is 180
days after the date of issuance of such Commercial Letter of Credit (or, in the
case of any renewal or extension thereof, 180 days after such renewal or
extension) and (y) the Letter of Credit Expiration Date.

 

-49-



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
irrevocably grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Pro Rata Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Pro Rata Percentage of each LC Disbursement made by the
Issuing Bank and not reimbursed by Borrower on the date due as provided in
paragraph (e) of this Section 2.18, or of any reimbursement payment required to
be refunded to Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, Borrower shall reimburse such LC Disbursement by paying
to the Issuing Bank an amount equal to such LC Disbursement not later than
2:00 p.m., New York City time, on the date that such LC Disbursement is made, if
Borrower shall have received notice of such LC Disbursement prior to 11:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
Borrower prior to such time, on such date, then not later than 2:00 p.m.,
New York City time on (i) the Business Day that Borrower receives such notice,
if such notice is received prior to 11:00 a.m., New York City time, on the day
of receipt, or (ii) the Business Day immediately following the day that Borrower
receives such notice, if such notice is not received prior to such time on the
day of receipt; provided that Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing.

If Borrower fails to make such payment when due, the Issuing Bank shall notify
the Administrative Agent and the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
Borrower in respect thereof and such Revolving Lender’s Pro Rata Percentage
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent on such date (or, if such Revolving
Lender shall have received such notice later than 12:00 noon on any day, not
later than 11:00 a.m. on the immediately following Business Day), an amount
equal to such Revolving Lender’s Pro Rata Percentage of the unreimbursed LC
Disbursement in the same manner as provided in Section 2.02(c) with respect to
Revolving Loans made by such Revolving Lender, and the Administrative Agent will
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the Issuing
Bank any amounts received by it from Borrower pursuant to the above paragraph
prior to the time that any Revolving Lender makes any payment pursuant to the
preceding sentence; any such amounts received by the Administrative Agent
thereafter will be promptly remitted by the Administrative Agent to the
Revolving Lenders that shall have made such payments and to the Issuing Bank, as
appropriate.

If any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, each of
such Revolving Lender and Borrower severally agrees to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with the foregoing to but excluding the date such amount is
paid, to the Administrative Agent for the account of the Issuing Bank at (i) in
the case of Borrower, the rate per annum set forth in Section 2.18(h) and
(ii) in the case of such Lender, at a rate determined by the Administrative
Agent in accordance with banking industry rules or practices on interbank
compensation.

 

-50-



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Reimbursement Obligation of Borrower as provided
in Section 2.18(e) shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement under any
and all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein; (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
(iii) payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that fails to comply with the terms of such Letter
of Credit; (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.18, constitute a legal or equitable discharge of, or provide a right
of setoff against, the obligations of Borrower hereunder; (v) the fact that a
Default or Event of Default shall have occurred and be continuing; and (vi) any
adverse change in the business, assets, property, results of operations,
prospects or condition, financial or otherwise, of Borrower and its
Subsidiaries. None of the Agents, the Lenders, the Issuing Bank or any of their
Affiliates, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable law) suffered by Borrower that
are caused by the Issuing Bank’s failure to exercise due care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve Borrower of its Reimbursement Obligation to the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such Reimbursement Obligation set
forth in Section 2.18(e)).

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless Borrower shall reimburse such LC Disbursement in full on the date such LC
Disbursement is made, the unpaid amount thereof shall bear interest payable on
demand, for each day from and including the date such LC Disbursement is made to
but excluding the date that Borrower reimburses such LC Disbursement, at the
rate per annum as determined pursuant to Section 2.06(c). Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.18 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

 

-51-



--------------------------------------------------------------------------------

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, Borrower shall deposit in the LC Sub-Account, in the
name of the Collateral Agent and for the benefit of the Revolving Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Borrower described in
paragraph (g) or (h) of Article VIII. Each such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement. The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Collateral Agent and at the risk and expense of Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Collateral Agent to reimburse the Issuing Bank for LC Disbursements for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of Borrower for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of Revolving Lenders with LC Exposure representing greater than
two-thirds of the total LC Exposure), be applied to satisfy other Obligations of
Borrower under this Agreement. If Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount plus any accrued interest or realized profits of such amounts (to
the extent not applied as aforesaid) shall be returned to Borrower within three
Business Days after all Events of Default have been cured or waived.

(j) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior notice to the
Lenders, the Administrative Agent and Borrower. The Issuing Bank may be replaced
at any time by written agreement among Borrower, each Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank. At the time any such resignation or replacement shall
become effective, Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.05(c). From and after the
effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued by it thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or such
addition or to any previous Issuing Bank, or to such successor or such addition
and all previous Issuing Banks, as the context shall require. After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit. If at any time there is more
than one Issuing Bank hereunder, Borrower may, in its discretion, select which
Issuing Bank is to issue any particular Letter of Credit.

(k) Additional Issuing Banks. Borrower may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Revolving Lender, designate one or more
additional Revolving Lenders to act as an issuing bank under the terms of this
Agreement, with the consent of the Administrative Agent (which consent shall not
be unreasonable withheld), the Issuing Bank and such Revolving Lender. Any
Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed (in addition to being a Revolving Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Revolving Lender,
and all references herein and in the other Loan Documents to the term “Issuing
Bank” shall, with respect to such

 

-52-



--------------------------------------------------------------------------------

Letters of Credit, be deemed to refer to such Revolving Lender in its capacity
as Issuing Bank, as the context shall require.

The Issuing Bank shall be under no obligation to issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Amendment Effectiveness Date, or shall impose upon the
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Amendment Effectiveness Date and which the Issuing Bank in good faith deems
material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

The Issuing Bank shall be under no obligation to amend any Letter of Credit if
(A) the Issuing Bank would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, the Issuing Bank and each of the Lenders (with references to
the Companies being references thereto after giving effect to the Transactions
unless otherwise expressly stated) that:

SECTION 3.01. Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted and
to own and lease its property and (c) is qualified and in good standing (to the
extent such concept is applicable in the applicable jurisdiction) to do business
in every jurisdiction where such qualification is required, except in such
jurisdictions where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Amendment Transactions to be
entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary action. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

-53-



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Amendment Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect Liens created by the Loan Documents and (iii) consents, approvals,
registrations, filings or actions the failure of which to obtain or perform
could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate the Organizational Documents of any Company or any order of
any Governmental Authority, (c) will not violate, result in a default or require
any consent or approval under any applicable law or regulation, indenture,
agreement or other instrument binding upon any Company or its assets, or give
rise to a right thereunder to require any payment to be made by any Company,
except for violations, defaults or the creation of such rights that could not
reasonably be expected to result in a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any property of any Company,
except Liens created by the Loan Documents and Permitted Liens.

SECTION 3.04. Financial Statements. Borrower has heretofore furnished to the
Lenders the consolidated balance sheets and related statements of income,
members’ equity and cash flows of Borrower (i) as of and for the fiscal years
ended December 31, 2003, 2004 and 2005, audited by and accompanied by the
unqualified opinion of PricewaterhouseCoopers LLP, independent public
accountants. Such financial statements have been prepared in accordance with
GAAP consistently applied and present fairly in all material respects the
financial condition, results of operations and cash flows of Borrower as of such
dates and for such periods. Except as set forth in such financial statements,
there are no liabilities of any Company of any kind, whether accrued,
contingent, absolute, determined, determinable or otherwise, which could
reasonably be expected to result in a Material Adverse Effect, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in such a liability, other than liabilities under the Loan
Documents and the Senior Subordinated Note Documents.

Since December 31, 2005, there has been no event, change or occurrence that,
individually or in the aggregate, has had or could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.05. No Claims. Each Company owns or has rights to use all of the
Collateral and all rights with respect to any of the foregoing used in,
necessary for or material to each Company’s business as currently conducted. The
use by each Company of such Collateral and all such rights with respect to the
foregoing do not infringe on the rights of any person other than such
infringement which would not, individually or in the aggregate, result in a
Material Adverse Effect. No claim has been made and remains outstanding that any
Company’s use of any Collateral does or may violate the rights of any third
person that would individually, or in the aggregate, have a Material Adverse
Effect.

SECTION 3.06. Properties.

(a) Each Company has good title to, or valid leasehold interests in, all its
property material to its business, free and clear of all Liens except for
(x) Permitted Collateral Liens and (y) minor irregularities or deficiencies in
title that, individually or in the aggregate, do not interfere with its ability
to conduct its business as currently conducted or to utilize such property for
its intended purpose. The property of the Companies, taken as a whole, (i) is in
good operating order, condition and repair (ordinary wear and tear excepted)
(except to the extent that the failure to be in such condition could not
reasonably be expected to result in a Material Adverse Effect) and
(ii) constitutes all the property which is required for the business and
operations of the Companies as presently conducted.

(b) Schedule 3.06(b) contains a true and complete list of each interest in Real
Property owned by any Company as of the Amendment Effectiveness Date and
describes the type of interest therein held by such Company. Schedule 3.06(b)
contains a true and complete list of each Real Property leased, subleased or
otherwise occupied or utilized by any Company, as lessee, sublessee, franchisee
or licensee, as of the Amendment Effectiveness Date and describes the type of
interest therein held by such Company.

 

-54-



--------------------------------------------------------------------------------

(c) (i) No Company has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event affecting all or
any material portion of its property and (ii) unless flood insurance shall have
been obtained in accordance with Section 5.04, no Mortgage encumbers improved
Real Property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards and with respect to which flood insurance has been made available under
the National Flood Insurance Act of 1968.

SECTION 3.07. Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, servicemarks, copyrights,
technology, trade secrets, proprietary information, domain names, know-how and
processes necessary for the conduct of its business as currently conducted (the
“Intellectual Property”), except for those the failure to own or license which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted and is pending by any
person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Loan Party know of any valid basis for any such claim. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Registrations. Except pursuant to licenses and other user agreements entered
into by each Loan Party in the ordinary course of business that are listed in
Schedules 15(a) and 15(b) annexed to the Perfection Certificate, on and as of
the Amendment Effectiveness Date (i) each Loan Party owns and possesses the
right to use, and has done nothing to authorize or enable any other person to
use, any Copyright, Patent or Trademark (as such terms are defined in the U.S.
Security Agreement) listed in Schedules 15(a) and 15(b) annexed to the
Perfection Certificate and (ii) all registrations listed in Schedules 15(a) and
15(b) annexed to the Perfection Certificate are valid and in full force and
effect.

(c) No Violations or Proceedings. Except as set forth on Schedule 3.07(c), to
each Loan Party’s knowledge, on and as of the Amendment Effectiveness Date,
(i) there is no material violation by others of any right of such Loan Party
with respect to any Copyright, Patent or Trademark listed in Schedules 15(a) and
15(b) annexed to the Perfection Certificate, respectively, pledged by it under
the name of such Loan Party, (ii) such Loan Party is not infringing upon any
Copyright, Patent or Trademark of any other person other than such infringement
that, individually or in the aggregate, would not (or would not reasonably be
expected to) result in a Material Adverse Effect on the value or utility of the
Intellectual Property or any portion thereof material to the use and operation
of the Collateral and (iii) no proceedings have been instituted or are pending
against such Loan Party or threatened, and no claim against such Loan Party has
been received by such Loan Party, alleging any such violation.

SECTION 3.08. Condition and Maintenance of Equipment. The Equipment of each
Company is in good repair, working order and condition, reasonable wear and tear
excepted. Each Company shall cause the Equipment to be maintained and preserved
in good repair, working order and condition, reasonable wear and tear excepted,
and shall as quickly as commercially practicable make or cause to be made all
repairs, replacements and other improvements which are necessary in the conduct
of each Company’s business.

 

-55-



--------------------------------------------------------------------------------

SECTION 3.09. Equity Interests and Subsidiaries.

(a) Schedule 3.09(a) sets forth a list of (i) all the Subsidiaries of Borrower
and their jurisdiction of organization as of the Amendment Effectiveness Date
and (ii) the number of shares of each class of its Equity Interests authorized,
and the number outstanding, on the Amendment Effectiveness Date and the number
of shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Amendment Effectiveness Date. All Equity
Interests of each Company (other than Holdings) are duly and validly issued and
are fully paid and non-assessable and are owned by Holdings or Borrower,
directly or indirectly through Wholly Owned Subsidiaries, and all Equity
Interests of Borrower are owned directly by Holdings. Each Loan Party is the
record and beneficial owner of, and has good and marketable title to, the Equity
Interests pledged by it under any Security Agreement, free of any and all Liens,
rights or claims of other persons, except the security interest created by the
Security Agreements, and there are no outstanding warrants, options or other
rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance or sale of, any such Equity Interests.

(b) No consent of any person including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary is necessary in connection with the creation, perfection or
first priority status of the security interest of the Collateral Agent in any
Equity Interests pledged to the Collateral Agent for the benefit of the Secured
Parties under the Security Agreements or the exercise by the Collateral Agent of
the voting or other rights provided for in the Security Agreements or the
exercise of remedies in respect thereof.

(c) An accurate organization chart, showing the ownership structure of Holdings,
Borrower and each Subsidiary on the Amendment Effectiveness Date is set forth on
Schedule 3.09(c).

SECTION 3.10. Litigation; Compliance with Laws.

(a) There are no actions, suits or proceedings at law or in equity by or before
any Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any such person (i) that involve any Loan Document or any of the Amendment
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(b) Except for matters covered by Section 3.20, no Company or any of its
property is in violation of, nor will the continued operation of its property as
currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Real Property or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Agreements.

(a) No Company is a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(b) No Company is in default in any manner under any provision of any indenture
or other agreement or instrument evidencing Indebtedness, or any other agreement
or instrument to which it is a

 

-56-



--------------------------------------------------------------------------------

party or by which it or any of its property are or may be bound, where such
default could reasonably be expected to result in a Material Adverse Effect.

(c) Schedule 3.11(c) accurately and completely lists all material agreements
(other than leases of Real Property set forth on Schedule 3.06(b)) to which any
Company is a party which are in effect on the Amendment Effectiveness Date in
connection with the operation of the business conducted thereby and Borrower has
delivered to the Administrative Agent complete and correct copies of all such
material agreements, including any amendments, supplements or modifications with
respect thereto.

SECTION 3.12. Federal Reserve Regulations.

(a) No Company is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the regulations of the Board, including Regulation T, U
or X. The pledge of the Securities Collateral pursuant to the Security
Agreements does not violate such regulations.

SECTION 3.13. Investment Company Act. No Company is an “investment company” or a
company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.14. Use of Proceeds. Borrower will use the proceeds of the Revolving
Loans after the Amendment Effectiveness Date for general corporate purposes
(including to effect Permitted Acquisitions).

SECTION 3.15. Taxes. Each Company has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material, state, local and foreign Tax
Returns or materials required to have been filed by it and all such Tax Returns
are true and correct in all material respects and has (b) duly and timely paid
or caused to be duly and timely paid all Taxes (whether or not shown on any Tax
Return) due and payable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company shall have set aside on its books adequate reserves in
accordance with GAAP or (ii) which could not, individually or in the aggregate,
have a Material Adverse Effect; provided that any such contest of Taxes with
respect to Collateral shall also satisfy the Contested Collateral Lien
Conditions. Each Company has made adequate provision in accordance with GAAP for
all Taxes not yet due and payable. Each Company is unaware of any proposed or
pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

SECTION 3.16. No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of any Company to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, taken as a
whole, contained or contains any material misstatement of fact or omitted or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were or are made, not misleading
as of the date such information is dated or certified; provided that to the
extent any such information, report, financial statement, exhibit or schedule
was based upon or constitutes a forecast or projection, each Company represents
only that it acted in good faith and utilized reasonable assumptions and due
care in the preparation of such information, report, financial statement,
exhibit or schedule.

 

-57-



--------------------------------------------------------------------------------

SECTION 3.17. Labor Matters. As of the Amendment Effectiveness Date, there are
no strikes, lockouts or slowdowns against any Company pending or, to the
knowledge of any Company, threatened. The hours worked by and payments made to
employees of any Company have not been in violation of the Fair Labor Standards
Act or any other applicable federal, state, local or foreign law dealing with
such matters in any manner which could reasonably be expected to result in a
Material Adverse Effect. All payments due from any Company, or for which any
claim may be made against any Company, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Company except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Amendment Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Company is bound.

SECTION 3.18. Solvency. Immediately after the consummation of the Amendment
Transactions and immediately following the making of each Loan and after giving
effect to the application of the proceeds of each Loan, (a) the fair value of
the assets of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party (individually and on a consolidated basis with its Subsidiaries) will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will not have
unreasonably small capital with which to conduct its business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Amendment Effectiveness Date.

SECTION 3.19. Employee Benefit Plans.

(a) Each Company and each Plan to which any Company contributes any assets is in
compliance in all material respects with the applicable provisions of ERISA and
the Code and the regulations and published interpretations thereunder. No ERISA
Event has occurred or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to result in
material liability of any Company or the imposition of a Lien on any of the
assets of a Company. The present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5,000,000 the fair market value of the assets of all such underfunded Plans.
Using actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.

(b) To the extent applicable, each Foreign Plan has been maintained in
substantial compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities. No Company has incurred any material obligation in connection with
the termination of or withdrawal from any Foreign Plan.

 

-58-



--------------------------------------------------------------------------------

SECTION 3.20. Environmental Matters.

(a) Except as set forth in Schedule 3.20 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(1) The Companies and their businesses, operations and Real Property are and in
the last six years have been in compliance with, and the Companies have no
liability under, Environmental Law;

(2) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their assets, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five years;

(3) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under Environmental Law;

(4) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or relating to
the operations of the Companies, and there are no actions, activities,
circumstances, conditions, events or incidents that could form the basis of such
an Environmental Claim; and

(5) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.20:

(1) No Company is obligated to perform any action or otherwise incur any
material expense under Environmental Law pursuant to any order, decree, judgment
or agreement by which it is bound or has assumed by contract or agreement, and
no Company is conducting or financing any material Response pursuant to any
Environmental Law with respect to any Real Property or any other location;

(2) No Real Property or facility owned, operated or leased by the Companies and,
to the knowledge of the Companies, no Real Property or facility formerly owned,
operated or leased by the Companies or any of their predecessors in interest is
(i) listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or (ii) listed on the Comprehensive Environmental Response,
Compensation and Liability Information System promulgated pursuant to CERCLA or
(iii) included on any similar list maintained by any Governmental Authority
including, without limitation, any such list relating to petroleum;

(3) No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or assets of the
Companies;

 

-59-



--------------------------------------------------------------------------------

(4) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other Environmental Law; and

(5) The Companies have made available to Lenders all material records and files
in the possession, custody or control of, or otherwise reasonably available to,
the Companies concerning compliance with or liability under Environmental Law
including, without limitation, those concerning the existence of Hazardous
Material at real property or facilities currently or formerly owned, operated,
leased or used by the Companies.

SECTION 3.21. Insurance. Schedule 3.21 sets forth a true, complete and correct
description of all insurance maintained by each Company as of the Amendment
Effectiveness Date. All insurance maintained by the Companies is in full force
and effect, all premiums have been duly paid, the Loan Parties have not received
notice of violation or cancellation thereof, the Premises, and the use,
occupancy and operation thereof, comply in all material respects with all
Insurance Requirements and there exists no default under any Insurance
Requirement. Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.

SECTION 3.22. Security Documents.

(a) After giving effect to the Amendment Agreement and the Mortgage Amendments,
neither the modification of the Original Credit Agreement effected pursuant to
the Amendment Agreement and this Agreement nor the execution, delivery,
performance or effectiveness of the Amendment Agreement and this Agreement:

(i) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred; or

(ii) requires that any new filings be made or other action taken to perfect or
to maintain the perfection of such Liens other than the recording of the
Mortgage Amendments.

(b) Each Mortgage (as amended by the Mortgage Amendments, if applicable)
executed and delivered as of the Closing Date is, or, to the extent any Mortgage
is duly executed and delivered thereafter by the relevant Loan Party, will be,
effective to create, in favor of the Collateral Agent, for its benefit and the
benefit of the Secured Parties, subject only to Permitted Collateral Liens or
other Liens acceptable to the Collateral Agent, a legal, valid and enforceable
first priority Lien on and security interest in all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, when the Mortgage Amendments are recorded and (in the case of
any Mortgage executed and delivered after the date thereof in accordance with
the provisions of Sections 5.10 and 5.11, when such Mortgage is filed in the
offices specified in the local counsel opinion delivered with respect thereto in
accordance with the provisions of Sections 5.10 and 5.11), the Mortgages shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other person, other
than Permitted Collateral Liens or other Liens acceptable to the Collateral
Agent.

(c) Each Security Document delivered pursuant to Sections 5.10 and 5.11 will,
upon execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and Lien on all of the Loan Parties’ right,

 

-60-



--------------------------------------------------------------------------------

title and interest in and to the Collateral thereunder, and when all appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable law, such Security Document will constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral, in each case subject to no Liens other than the
applicable Permitted Collateral Liens.

SECTION 3.23. Acquisition Documents; Representations and Warranties in
Agreement.

(a) As of the date of the Original Credit Agreement, Schedule 3.23 of the
Original Credit Agreement lists (i) each agreement relating to the Equity
Financing, the Rollover Equity, the Buller Investment and the Buller Employment,
(ii) each exhibit, schedule, annex or other attachment to the Acquisition
Agreement or any agreement referred to in clause (i) and (iii) each material
agreement, certificate, instrument, letter or other document contemplated by the
Acquisition Agreement or any item referred to in clause (i) or (ii) to be
entered into, executed or delivered or to become effective in connection with
the Acquisition. The Lenders have been furnished true and complete copies of
each Acquisition Document to the extent executed and delivered on or prior to
the Closing Date.

(b) All representations and warranties of each Company set forth in the
Acquisition Agreement were true and correct in all material respects as of the
time such representations and warranties were made and shall be true and correct
in all material respects as of the Closing Date as if such representations and
warranties were made on and as of such date, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date.

SECTION 3.24. Subordination of Senior Subordinated Notes. The Obligations are
“Senior Debt,” the Guaranteed Obligations are “Guarantor Senior Debt” and the
Obligations and Guaranteed Obligations are “Designated Senior Debt,” in each
case, within the meaning of the Senior Subordinated Note Documents.

SECTION 3.25. Anti-Terrorism Law. No Loan Party and, to the knowledge of the
Loan Parties, none of its Affiliates is in violation of any Requirement of Law
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

No Loan Party and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control

 

-61-



--------------------------------------------------------------------------------

(“OFAC”) at its official website or any replacement website or other replacement
official publication of such list.

No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

SECTION 4.01. Conditions to Effectiveness. The effectiveness of this Agreement
and the Additional Revolving Commitments shall be subject to the prior or
concurrent satisfaction of each of the conditions precedent set forth in this
Section 4.01.

(a) Loan Documents. The Administrative Agent shall have received counterparts of
this Agreement and the Amendment Agreement executed on behalf of (a) Borrower,
(b) Holdings, (c) the Subsidiary Guarantors, (d) the Required Lenders under the
Original Credit Agreement, and (e) the Administrative Agent.

(b) Additional Revolving Lender Addenda. The Administrative Agent shall have
received from each Additional Revolving Lender have an Additional Revolving
Commitment a signed Additional Revolving Lender Addendum signed by such
Additional Revolving Lender, Borrower and the Administrative Agent. The
aggregate amount of Additional Revolving Commitments set forth in all Additional
Revolving Lender Addenda together with the Revolving Commitments of any Original
Lenders (other than any Non-Consenting Lenders) shall be $60,000,000.

(c) Corporate Documents. The Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
dated the Amendment Effectiveness Date and certifying (A) that attached thereto
is a true and complete copy of each Organizational Document of such Loan Party,
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such person is a party and, in the case of Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary or assistant secretary executing the certificate in
this clause (a);

 

-62-



--------------------------------------------------------------------------------

(ii) a certificate as to the good standing of each Loan Party (in so-called
“long form,” if available) as of a recent date, from such Secretary of State;
and

(iii) such other documents as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

(d) Officers’ Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the chief executive officer
and the chief financial officer of Borrower, stating that:

(i) the representations and warranties of the Loan Parties contained in Article
III of the Original Credit Agreement (immediately prior to the effectiveness of
this Agreement), Article III of this Agreement (immediately after the
effectiveness of this Agreement) or any other Loan Document are true and correct
in all material respects (except that any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the Loan Amendment Effectiveness Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;

(ii) immediately after the effectiveness of this Agreement, no Default or Event
of Default has occurred and is continuing; and

(iii) each of the conditions precedent set forth in this Section 4.01 and
paragraphs (b), (c) and (d) of Section 4.02 has been complied with.

(e) Opinions of Counsel. The Administrative Agent shall have received, on behalf
of itself, the other Agents, the Arranger, the Lenders and the Issuing Bank, a
favorable written opinion of (i) Ropes & Gray LLP, counsel for the Loan Parties,
in form, scope and substance reasonably acceptable to the Administrative Agent
and (ii) each local and Canadian counsel listed on Schedule 4.01(e), each in
form, scope and substance reasonably acceptable to the Administrative Agent, in
each case (A) dated the Amendment Effectiveness Date, (B) addressed to the
Agents, the Issuing Bank and the Lenders and (C) covering such other matters
relating to the Loan Documents, the Mortgage Amendments and the Amendment
Transactions as the Administrative Agent shall reasonably request.

(f) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit M to the Original Credit Agreement
dated the Amendment Effectiveness Date and signed by the chief financial officer
of Borrower.

(g) Requirements of Law. The Lenders shall be satisfied that the Amendment
Transactions shall be (i) in full compliance with all Requirements of Law,
including without limitation Regulations T, U and X of the Board. The Lenders
shall have received satisfactory evidence of compliance with all applicable
Requirements of Law, including all Environmental Laws.

(h) Consents. The Lenders shall be satisfied that all requisite Governmental
Authorities and third parties shall have approved or consented to the Amendment
Transactions, and there shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Amendment Transactions or the other transactions contemplated hereby.

 

-63-



--------------------------------------------------------------------------------

(i) Litigation. There shall be no litigation, public or private, or
administrative proceedings, governmental investigation or other legal or
regulatory developments, actual or threatened, that, singly or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect, or could
materially and adversely affect the ability of Holdings, Borrower and the
Subsidiaries to fully and timely perform their respective obligations under this
Agreement, or the ability of the parties to consummate the financings
contemplated hereby or the other Loan Documents.

(j) Fees. The Arranger and Administrative Agent shall have received all Fees and
other amounts due and payable on or prior to the Amendment Effectiveness Date,
all fees under the Engagement Letter, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including the reasonable
legal fees and expenses of Cahill Gordon & Reindel LLP, special counsel to the
Agents, and the fees and expenses of any local counsel, appraisers, consultants
and other advisors) required to be reimbursed or paid by Borrower under this
Agreement or under any other Loan Document.

(k) Collateral. The Collateral Agent shall have received, with respect to each
Mortgage encumbering Mortgaged Property, a Mortgage Amendment duly executed and
acknowledged by the applicable Loan Party, and in form for recording in the
recording office where each Mortgage was recorded, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law, in each
case in form and substance reasonably satisfactory to the Collateral Agent;
provided that no Mortgage Amendment will be required with respect to any
Mortgaged Property if the Collateral Agent receives a reasonably satisfactory
legal opinion from local counsel to Borrower stating that the existing Mortgage
covering such Mortgaged Property adequately secures all future Loans under this
Agreement.

(l) Title Bringdowns. With respect to each Mortgage Amendment, an endorsement to
the existing mortgage Title Policy relating to the Mortgage encumbering such
Mortgaged Property assuring the Collateral Agent that the Mortgage, as amended
by the Mortgage Amendment, is a valid and enforceable first priority Lien on
such Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all defects and encumbrances and Liens, other
than Permitted Collateral Liens, and such endorsement shall otherwise be in form
and substance reasonably satisfactory to the Collateral Agent.

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
and each Issuing Bank to make any Credit Extension (including the initial Credit
Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.18(b) or, in the case of the Borrowing of a Swingline Loan, the
Swingline Lender and the Administrative Agent shall have received a notice
requesting such Swingline Loan as required by Section 2.17(b).

(b) No Default. Each of Borrower and each other Loan Party shall be in
compliance in all material respects with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and, at the time of and immediately after such

 

-64-



--------------------------------------------------------------------------------

Credit Extension, no Default shall have occurred and be continuing on such date
or after giving effect to the Credit Extension requested to be made on such
date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date.

(d) No Material Adverse Effect. There has been no event, condition and/or
contingency that has had or is reasonable likely to have a Material Adverse
Effect.

(e) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it. No
injunction or other restraining order shall have been issued, shall be pending
or noticed with respect to any action, suit or proceeding seeking to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated by this Agreement or the
making of Loans hereunder.

Each of the delivery of a Borrowing Request or notice requesting the issuance,
amendment, extension or renewal of a Letter of Credit and the acceptance by
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by Borrower and each other Loan Party that on the
date of such Credit Extension (both immediately before and after giving effect
to such Credit Extension and the application of the proceeds thereof) the
conditions contained in this Section 4.02 have been satisfied.

SECTION 4.03. Conditions to Effectiveness. Effectiveness of this Agreement on
the Amendment Effectiveness Date is subject to the satisfaction of all
conditions precedent set forth in Article III of the Amendment Agreement.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Subsidiaries to:

SECTION 5.01. Financial Statements, Reports, etc. In the case of Holdings and
Borrower, furnish to the Administrative Agent (with a copy for each Lender):

(a) Annual Reports. Within 90 days after the end of each fiscal year (but no
later than the date on which Holdings or Borrower would be required to file a
Form 10-K under the Exchange Act if it were subject to Section 15 and 13(d) of
the Exchange Act), (i) the condensed balance sheet of Holdings (parent company
only) as of the end of such fiscal year, prepared in

 

-65-



--------------------------------------------------------------------------------

accordance with Rule 12-04 of Regulation S-X (and any other financial statements
of Holdings for such fiscal year delivered to any direct or indirect equity
holder thereof pursuant to the LP Agreement), (ii) the consolidated balance
sheet of Borrower and its Subsidiaries as of the end of such fiscal year and
related consolidated statements of income, cash flows and members’ equity for
such fiscal year, in comparative form with such financial statements as of the
end of, and for, the preceding fiscal year, and notes thereto, all prepared in
accordance with Regulation S-X and accompanied by an opinion of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing reasonably satisfactory to the Administrative Agent (which
opinion shall not be qualified as to scope or contain any going concern or other
qualification), stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations,
cash flows and changes in members’ equity of Borrower and its Subsidiaries as of
such dates and for such periods in accordance with GAAP consistently applied,
(iii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth results of operations and cash flows of
Borrower and its Subsidiaries as of the end of and for such fiscal year, as
compared to budgeted amounts and (iv) a management’s discussion and analysis of
the financial condition and results of operations for such fiscal year, as
compared to the previous fiscal year;

(b) Quarterly Reports. Within 45 days after the end of each of the first three
fiscal quarters of each fiscal year (but no later than the date on which
Holdings or Borrower would be required to file a Form 10-Q under the Exchange
Act if it were subject to Section 15 and 13(d) of the Exchange Act), (i) the
condensed balance sheet of Holdings (parent company only) as of the end of such
fiscal quarter, prepared in accordance with Rule 12-04 of Regulation S-X (and
any other financial statements of Holdings for such fiscal quarter delivered to
any direct or indirect equity holder thereof pursuant to the LP Agreement),
(ii) the consolidated balance sheet of Borrower and its Subsidiaries as of the
end of such fiscal quarter and related consolidated statements of income and
cash flows for such fiscal quarter and for the then elapsed portion of the
fiscal year, in comparative form with the consolidated statements of income and
cash flows for the comparable periods in the previous fiscal year, and notes
thereto, all prepared in accordance with Regulation S-X and accompanied by a
certificate of a Financial Officer stating that such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Borrower and its Subsidiaries as of such date
and for such periods in accordance with GAAP consistently applied, and on a
basis consistent with the financial statements referred to in clause (a)(ii) of
this Section 5.01, subject to normal year-end audit adjustments and the absence
of footnotes, (iii) a management report in a form reasonably satisfactory to the
Administrative Agent setting forth results of operations and cash flows of
Borrower and its Subsidiaries as of the end of and for such fiscal quarter and
for the then elapsed portion of the fiscal year, as compared to budgeted amounts
and (iv) a management’s discussion and analysis of the financial condition and
results of operations for such fiscal quarter and the then elapsed portion of
the fiscal year, as compared to the comparable periods in the previous fiscal
year;

(c) Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under paragraphs (a) or (b) above, a Compliance Certificate
certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto; (ii) concurrently with any delivery
of financial statements under subparagraph (a) or (b) above, a Compliance
Certificate setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with Sections 6.05(f) and 6.08
(including the aggregate amount of Excluded Issuances for such period and the
uses therefor); and (iii) in the case of paragraph (a) above, a report of the
accounting firm opining on or certifying such financial statements stating that,
while such audit was conducted with respect to accounting matters and was not
specifically directed at

 

-66-



--------------------------------------------------------------------------------

determining the existence of a Default, in the course of its regular audit of
the financial statements of Holdings and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge that any Default has occurred or, if in
the opinion of such accounting firm such a Default has occurred, specifying the
nature and extent thereof;

(d) Financial Officer’s Certificate Regarding Collateral. Concurrently with any
delivery of financial statements under paragraph (a) above, a certificate of a
Financial Officer setting forth the information required pursuant to the
Perfection Certificate Supplement or confirming that there has been no change in
such information since the date of the Perfection Certificate or latest
Perfection Certificate Supplement;

(e) Public Reports. Promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Company with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed to holders of its Indebtedness
pursuant to the terms of the documentation governing such Indebtedness (or any
trustee, agent or other representative therefor), as the case may be;

(f) Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter” received by any such person from its certified
public accountants and the management’s responses thereto;

(g) Budgets. No later than 60 days after the first day of each fiscal year of
Borrower, a consolidated budget, in form reasonably satisfactory to the
Administrative Agent (including sources and uses of cash and balance sheets)
prepared by Borrower for each fiscal quarter of such fiscal year prepared in
detail, of Borrower and its Subsidiaries, with appropriate presentation and
discussion of the principal assumptions upon which such budgets are based,
accompanied by the statement of a Financial Officer of Borrower to the effect
that the budget of Borrower is a reasonable estimate for the period covered
thereby;

(h) Annual Meetings with Lenders. Within 120 days after the close of each fiscal
year of Holdings, Holdings and Borrower shall, at the request of the
Administrative Agent or Required Lenders, hold a meeting (at a mutually
agreeable location and time) with all Lenders who choose to attend such meeting
at which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of the Companies and the budgets presented for
the current fiscal year of the Companies; and

(i) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

SECTION 5.02. Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following (after the same shall
have come to the attention of a Responsible Officer):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

 

-67-



--------------------------------------------------------------------------------

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit or proceeding, whether at law or in
equity by or before any Governmental Authority, (i) against any Company or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect;

(d) the occurrence of a Casualty Event; and

(e) the incurrence of any material Lien (other than a Permitted Collateral Lien)
on any of the Collateral.

SECTION 5.03. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or, in the case of any Subsidiary, where the
failure to perform such obligations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
with all applicable Requirements of Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property) and decrees
and orders of any Governmental Authority, whether now in effect or hereafter
enacted, except where the failure to comply, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect; pay and
perform its obligations under all Leases and Acquisition Documents, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect; and at all times maintain and preserve all property material to
the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this Section 5.03(b)
shall prevent (i) sales of assets, consolidations or mergers by or involving any
Company in accordance with Section 6.05; (ii) the withdrawal by any Company of
its qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business.

SECTION 5.04. Insurance.

(a) Keep its insurable property adequately insured at all times by financially
sound and reputable insurers; maintain such other insurance, to such extent and
against such risks as is customary with companies in the same or similar
businesses operating in the same or similar locations, including insurance with
respect to Mortgaged Properties and other properties material to the business of
the Loan Parties and their respective Subsidiaries against such casualties and
contingencies and of such types and in such amounts with such deductibles as is
customary in the case of similar businesses operating in the same or similar
locations (including, without limitation, (i) physical hazard insurance on an
“all risk” basis, (ii) commercial general liability against claims for bodily
injury, death or property damage covering

 

-68-



--------------------------------------------------------------------------------

any and all insurable claims, (iii) explosion insurance in respect of any
boilers, machinery or similar apparatus constituting Collateral, (iv) business
interruption insurance, (v) worker’s compensation insurance as may be required
by any Requirement of Law and (vi) such other insurance against risks as the
Administrative Agent may from time to time require); maintain such other
insurance as may be required by law (such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the
Administrative Agent and the Collateral Agent); and with respect to physical
hazard insurance neither Collateral Agent nor Borrower (or the applicable Loan
Party) shall agree to the adjustment of any claim thereunder without the consent
of the other (such consent not to be unreasonably withheld or delayed, and such
consent of Borrower (or the applicable Loan Party) not to be required following
the occurrence and during the continuance of an Event of Default).

(b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof, (ii) name the Collateral Agent as mortgagee (in the case of property
insurance) or additional insured on behalf of the Secured Parties (in the case
of liability insurance) or loss payee (in the case of property insurance), as
applicable, (iii) if reasonably requested by the Collateral Agent, include a
breach of warranty clause and (iv) be reasonably satisfactory in all other
respects to the Collateral Agent.

(c) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.

(d) With respect to each Mortgaged Property, obtain flood insurance in such
total amount as the Administrative Agent or the Required Lenders may from time
to time require, if at any time the area in which any improvements located on
any Mortgaged Property is designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as amended
from time to time.

(e) Deliver to the Administrative Agent and the Collateral Agent and the Lenders
a report of a reputable insurance broker with respect to such insurance and such
supplemental reports with respect thereto as the Administrative Agent or the
Collateral Agent may from time to time reasonably request.

(f) No Loan Party that is an owner of Mortgaged Property shall take any action
that is reasonably likely to be the basis for termination, revocation or denial
of any insurance coverage required to be maintained under such Loan Party’s
respective Mortgage or that could be the basis for a defense to any claim under
any Insurance Policy maintained in respect of the Premises, and each Loan Party
shall otherwise comply in all material respects with all Insurance Requirements
in respect of the Premises; provided, however, that each Loan Party may, at its
own expense and after written notice to the Administrative Agent, (i) contest
the applicability or enforceability of any such Insurance Requirements by
appropriate legal proceedings, prosecution of which does not constitute a basis
for cancellation or revocation of any insurance coverage required under this
Section 5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.

SECTION 5.05. Obligations and Taxes.

(a) Pay its Indebtedness and other obligations promptly and in accordance with
their terms and pay and discharge promptly when due all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become

 

-69-



--------------------------------------------------------------------------------

delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings, the applicable
Company shall have set aside on its books adequate reserves with respect thereto
in accordance with GAAP, such contest operates to suspend collection of the
contested obligation, Tax, assessment or charge and enforcement of a Lien other
than a Permitted Lien and, in the case of Collateral, the applicable Company
shall have otherwise complied with the Contested Collateral Lien Conditions.

(b) Timely file all material Tax Returns required to be filed by it.

SECTION 5.06. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent (x) as soon as possible after, and in any event within 10
days after any Responsible Officer of the Companies or their ERISA Affiliates
knows that, any ERISA Event has occurred that, alone or together with any other
ERISA Event could reasonably be expected to result in liability of the Companies
or their ERISA Affiliates in an aggregate amount exceeding $1,000,000 or the
imposition of a Lien, a statement of a Financial Officer of Holdings setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of: (i) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Company or any ERISA Affiliate with the
Internal Revenue Service with respect to each Plan; (ii) the most recent
actuarial valuation report for each Plan; (iii) all notices received by any
Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event; and (iv) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which entries in conformity with GAAP and
all Requirements of Law are made of all dealings and transactions in relation to
its business and activities. Each Company will permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the property of such Company, upon reasonable notice, at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of any Company with the officers thereof and independent accountants
therefor.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in Section 3.14.

SECTION 5.09. Compliance with Environmental Laws; Environmental Reports.

(a) Comply, and use commercially reasonably efforts to cause all lessees and
other persons occupying Real Property owned, operated or leased by any Company
to comply, in all material respects with all Environmental Laws and
Environmental Permits applicable to its operations and Real Property; obtain and
renew all material Environmental Permits applicable to its operations and Real
Property; and conduct any Response in accordance with Environmental Laws;
provided that no Company shall be required to undertake any Response to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

 

-70-



--------------------------------------------------------------------------------

(b) If a Default caused by reason of a breach of Section 3.20 or Section 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of
Borrower, an environmental assessment report regarding the matters which are the
subject of such Default, including where appropriate, any soil and/or
groundwater sampling, prepared by an environmental consulting firm and in the
form and substance reasonably acceptable to the Administrative Agent and
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance or Response to address them.

(c) Each Loan Party that is an owner of Mortgaged Property shall not install nor
permit to be installed in the Mortgaged Property any Hazardous Materials, other
than in compliance with applicable Environmental Laws.

SECTION 5.10. Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.10, with respect to any property acquired after
the Closing Date by Borrower or any other Loan Party that is intended to be
subject to the Lien created by any of the Security Documents but is not so
subject (but, in any event, excluding any property described in Section 5.10(b))
promptly (and in any event within 30 days after the acquisition thereof):
(i) execute and deliver to the Administrative Agent and the Collateral Agent
such amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent shall deem
necessary to grant to the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties, a Lien on such property subject to no Liens other
than Permitted Collateral Liens, and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Security Document
in accordance with all applicable Requirements of Law, including, without
limitation, the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. Borrower shall otherwise take
such actions and execute and/or deliver to the Collateral Agent such documents
as the Administrative Agent or the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of the Security Documents against
such after-acquired properties or assets.

(b) With respect to any person that is or becomes a Subsidiary after the Closing
Date, promptly (and in any event within 30 days after such person becomes a
Subsidiary) (i) deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of such Subsidiary’s parent, as
the case may be; and all intercompany notes owing from such Subsidiary to any
Loan Party together with instruments of transfer executed and delivered in blank
by a duly authorized officer of such Loan Party and (ii) cause such new
Subsidiary (A) to execute a Joinder Agreement or such comparable documentation
to become a Subsidiary Guarantor and a joinder agreement to the applicable
Security Agreement in the form annexed thereto, and (B) to take all actions
necessary or advisable in the opinion of the Administrative Agent or the
Collateral Agent to cause the Lien created by the applicable Security Agreement
to be duly perfected to the extent required by such agreement in accordance with
all applicable Requirements of Law, including, without limitation, the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent. Notwithstanding the foregoing,
(1) the Equity Interests required to be delivered to the Collateral Agent
pursuant to clause (i) of this Section 5.10(b) shall not include any Equity
Interests of a Foreign Subsidiary created or acquired after the Closing Date and
(2) no Foreign Subsidiary shall be required to take the actions specified in
clause (ii) of this Section 5.10(b), if, in the case of either clause (1) or
(2), doing so would constitute an investment of earnings in United States
property under Section 956 (or a successor provision) of the Code, which
investment would or could reasonably be expected to trigger an increase in the
net income of a United States shareholder of such Subsidiary pursuant to
Section 951 (or a successor provision) of the Code, as reasonably determined in
good faith by the

 

-71-



--------------------------------------------------------------------------------

Board of Directors of Borrower; provided that this exception shall not apply to
(A) Voting Stock of any Subsidiary which is a first-tier controlled foreign
corporation (as defined in Section 957(a) of the Code) representing 66% of the
total voting power of all outstanding Voting Stock of such Subsidiary and
(B) 100% of the Equity Interests not constituting Voting Stock of any such
Subsidiary, except that any such Equity Interests constituting “stock entitled
to vote” within the meaning of Treasury Regulation Section 1.956-2(c)(2) shall
be treated as Voting Stock for purposes of this Section 5.10(b).

(c) Each Loan Party will promptly grant to the Collateral Agent, within 60 days
of the acquisition thereof, a security interest in and Mortgage on (i) each Real
Property owned in fee by such Loan Party as is acquired by such Loan Party after
the Closing Date and that, together with any improvements thereon, individually
has a fair market value of at least $2,000,000, and (ii) unless the Collateral
Agent otherwise consents, each leased Real Property of such Loan Party which
lease individually has a fair market value of at least $2,000,000, in each case,
as additional security for the Obligations (unless the subject property is
already mortgaged to a third party to the extent permitted by Section 6.02).
Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the
Collateral Agent and shall constitute valid and enforceable perfected Liens
subject only to Permitted Collateral Liens or other Liens acceptable to the
Collateral Agent. The Mortgages or instruments related thereto shall be duly
recorded or filed in such manner and in such places as are required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Mortgages and all taxes, fees and
other charges payable in connection therewith shall be paid in full. Such Loan
Party shall otherwise take such actions and execute and/or deliver to the
Collateral Agent such documents as the Administrative Agent or the Collateral
Agent shall require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including, without limitation, a Title Policy, a Survey and local
counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage).

SECTION 5.11. Security Interests; Further Assurances. Promptly, upon the
reasonable request of the Administrative Agent or the Collateral Agent, at
Borrower’s expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any document or instrument supplemental to or confirmatory of the
Security Documents or otherwise deemed by the Administrative Agent or the
Collateral Agent reasonably necessary for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby superior to and prior to
the rights of all third persons other than the holders of Permitted Collateral
Liens and subject to no other Liens except as permitted by the applicable
Security Document, or obtain any consents as may be necessary in connection
therewith. Deliver or cause to be delivered to the Administrative Agent and the
Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may so require. If
the Administrative Agent, the Collateral Agent or the Required Lenders determine
that they are required by law or regulation to have appraisals prepared in
respect of the Real Property of any Loan Party constituting Collateral, Borrower
shall provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance satisfactory to the Administrative Agent and the
Collateral Agent.

 

-72-



--------------------------------------------------------------------------------

SECTION 5.12. Information Regarding Collateral.

(a) With respect to any change (i) in any Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, (ii) in any Loan Party’s
identity or organizational structure, (iii) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any or (iv) in
any Loan Party’s jurisdiction of organization (in each case, including, without
limitation, by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), such Loan
Party shall not effect such change until (A) it shall have given the Collateral
Agent and the Administrative Agent not less than 30 days’ prior written notice
(in the form of an Officers’ Certificate), or such lesser notice period agreed
to by the Collateral Agent, of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Collateral Agent or the Administrative Agent may reasonably request and (B) with
respect to such change, such Loan Party shall have taken all action reasonably
satisfactory to the Collateral Agent to maintain the perfection and priority of
the security interest of the Collateral Agent for the benefit of the Secured
Parties in the Collateral, if applicable. Each Loan Party agrees to promptly
provide the Collateral Agent with certified Organizational Documents reflecting
any of the changes described in the preceding sentence. Upon the request of the
Collateral Agent, but, unless a Default has occurred and is continuing, not more
often than once every three months, such Loan Party also agrees to promptly
notify the Collateral Agent of any change in the location of any office in which
it maintains material books or records relating to Collateral owned by it or any
office or facility at which Collateral owned by it (including the establishment
of any such new office or facility), other than changes in location to a
Mortgaged Property or a leased property subject to a Landlord Access Agreement.
Borrower also agrees promptly to notify the Administrative Agent and the
Collateral Agent if any material portion of the Collateral is subject to a
Casualty Event.

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 5.01(a), deliver to the
Administrative Agent and the Collateral Agent a Perfection Certificate
Supplement and a certificate of a Financial Officer and the chief legal officer
of Borrower certifying that all UCC financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the security interests and Liens under the
Security Documents for a period of not less than 18 months after the date of
such certificate (except as noted therein with respect to any continuation
statements to be filed within such period).

SECTION 5.13. Covenants of Existing Holdings. Existing Holdings hereby covenants
and agrees for the benefit of the Lenders that, until all Obligations have been
repaid and all Commitments have been permanently retired:

(a) Existing Holdings will at all times observe separate limited partnership
formalities with respect to Holdings and Borrower and shall take all other
actions that it reasonably determines are necessary in order to prevent
“substantive consolidation” with Holdings and Borrower from occurring under
applicable bankruptcy and other debtor/creditor laws.

(b) Without the consent of the Required Lenders, Existing Holdings will not
amend the terms of the Existing Holdings Notes from those in effect on the
Amendment Effectiveness Date in any manner which would reasonably be expected to
have a Material Adverse Effect.

(c) Existing Holdings will not engage in any business activities other than
ownership of Equity Interests of Holdings, Norcraft Capital Corp., Norcraft
Intermediate GP, LLC, Borrower and its Subsidiaries, fulfilling its obligations
under the Existing Holdings Notes and the

 

-73-



--------------------------------------------------------------------------------

indenture related thereto, its obligations under this Section 5.13 and its
obligations under its limited partnership agreement as in effect on the date
hereof and as amended in any manner which would not reasonably be expected to
have a Material Adverse Effect (including through the issuance of additional
Equity Interests which may be of the same or different classes as its existing
Equity Interests), incurring additional indebtedness to the extent doing so
would not reasonably be expected to have a Material Adverse Effect, issuing
Holdings Employee Notes and other activities reasonably related thereto.

SECTION 5.14. Post-Closing Collateral Matters. To the extent (i) such items have
not been delivered as of the Amendment Effectiveness Date and (ii) necessary to
permit the Title Company to remove the general survey exception from the
applicable lender’s Title Policy, within sixty (60) days after the Amendment
Effectiveness Date, unless waived or extended by the Administrative Agent in its
sole discretion, the applicable Loan Party shall deliver to the Administrative
Agent, with respect to each Title Policy, dated on or about the date hereof,
insuring the Mortgage encumbering the Mortgaged Property located at (i) Lyon
County, Minnesota and (ii) Randolph County, North Carolina, the following:

(a) a Survey; and

(b) endorsements to such Title

(c) Policy (1) eliminating the general or standard survey exception and
(2) providing the comprehensive and survey endorsements thereto.

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired or been fully cash
collateralized and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except:

(a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;

(b) (i) Indebtedness actually outstanding on the Closing Date and listed on
Schedule 6.01(b), (ii) refinancings or renewals thereof; provided that (A) any
such refinancing Indebtedness is in an aggregate principal amount not greater
than the aggregate principal amount of the Indebtedness being renewed or
refinanced, plus the amount of any premiums required to be paid thereon and fees
and expenses associated therewith, (B) such refinancing Indebtedness has a later
or equal final maturity and longer or equal weighted average life than the
Indebtedness being renewed or refinanced and (C) the covenants, events of
default, subordination and other provisions thereof (including any guarantees
thereof) shall be, in the aggregate, no less favorable to the Lenders than those
contained in the Indebtedness being renewed or refinanced and (iii) the Senior

 

-74-



--------------------------------------------------------------------------------

Subordinated Notes and Senior Subordinated Note Guarantees (including any notes
and guarantees issued in exchange therefor in accordance with the registration
rights document entered into in connection with the issuance of the Senior
Subordinated Notes and Senior Subordinated Note Guarantees);

(c) Indebtedness under Hedging Obligations that are designed to protect against
fluctuations in interest rates, foreign currency exchange rates or commodity
prices or to exchange fixed rate Indebtedness for floating rate Indebtedness, in
each case not entered into for speculative purposes; provided that if such
Hedging Obligations relate to interest rates, (a) such Hedging Obligations
relate to payment obligations on Indebtedness otherwise permitted to be incurred
by the Loan Documents and (b) the notional principal amount of such Hedging
Obligations at the time incurred does not exceed the principal amount of the
Indebtedness to which such Hedging Obligations relate;

(d) intercompany Indebtedness of the Companies outstanding to the extent
permitted by Section 6.04(h);

(e) Indebtedness in respect of Purchase Money Obligations, and refinancings and
renewals thereof, in an aggregate amount not to exceed $10.0 million at any time
outstanding;

(f) Indebtedness of Foreign Subsidiaries in an aggregate amount not to exceed
$5.0 million at any time outstanding;

(g) Indebtedness in respect of bid, performance or surety bonds issued for the
account of any Company in the ordinary course of business, including guarantees
or obligations of any Company with respect to letters of credit supporting such
bid, performance or surety obligations (in each case other than for an
obligation for money borrowed);

(h) Contingent Obligations of any Loan Party in respect of Indebtedness
otherwise permitted under Section 6.01;

(i) Capital Lease Obligations resulting from Sale and Leaseback Transactions
incurred by any Loan Party in an aggregate amount not to exceed $10.0 million at
any time outstanding;

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(l) Holdings Employee Notes in an aggregate amount not to exceed $7.5 million at
any time outstanding; and

(m) other Indebtedness of any Company in an aggregate amount not to exceed $25.0
million at any time outstanding; provided that except for up to $10.0 million of
Capital Lease Obligations resulting from Sale and Leaseback Transactions, all
Indebtedness incurred and outstanding under this Section 6.01(m) shall be
unsecured.

 

-75-



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (the
“Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which (i) are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien or (ii) in the case of any such
charge or claim which has or may become a Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions.

(b) Liens in respect of property of any Company imposed by law, which were
incurred in the ordinary course of business and do not secure Indebtedness for
borrowed money, such as carriers’, warehousemen’s, materialmen’s, landlords’,
workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other similar Liens
arising in the ordinary course of business, and (i) which do not in the
aggregate materially detract from the value of the property of the Companies,
taken as a whole, and do not materially impair the use thereof in the operation
of the business of the Companies, taken as a whole, (ii) which, if they secure
obligations that are then due and unpaid, are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien and (iii) in the case of any such
Lien which has or may become a Lien against any of the Collateral, such Lien and
the contest thereof shall satisfy the Contested Collateral Lien Conditions.

(c) any Lien in existence on the Closing Date and set forth on Schedule 6.02(c)
and any Lien granted as a replacement or substitute therefor; provided that any
such replacement or substitute Lien (i) except as permitted by
Section 6.01(b)(ii)(A), does not secure an aggregate principal amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date (any such Lien, an “Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
marketability of such Real Property and (iii) individually or in the aggregate
materially interfering with the conduct of the business of the Companies at such
Real Property;

(e) Liens arising out of judgments or awards not resulting in a Default, in
respect of which such Company shall in good faith be prosecuting an appeal or
proceedings for review in respect of which there shall be secured a subsisting
stay of execution pending such appeal or proceedings and, in the case of any
such Lien which has or may become a Lien against any of the Collateral, such
Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions; provided that the aggregate amount of all such judgments or awards
(and any cash and the fair market value of any property subject to such Liens)
does not exceed $2,500,000 at any time outstanding;

 

-76-



--------------------------------------------------------------------------------

(f) Liens (other than any Lien imposed by ERISA) (i) imposed by law or deposits
made in connection therewith in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, (ii) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (iii) arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers; provided that (w) with
respect to clauses (i), (ii) and (iii) of this paragraph (f), such Liens are for
amounts not yet due and payable or delinquent or, to the extent such amounts are
so due and payable, such amounts are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property or assets subject to any such Lien, (x) to the extent such Liens are
not imposed by law, such Liens shall in no event encumber any property other
than cash and Cash Equivalents, (y) in the case of any such Lien against any of
the Collateral, such Lien and the contest thereof shall satisfy the Contested
Collateral Lien Conditions and (z) the aggregate amount of deposits at any time
pursuant to clause (ii) and clause (iii) of this paragraph (f) shall not exceed
$3.0 million in the aggregate;

(g) Leases of the assets or properties of any Company, in each case entered into
in the ordinary course of such Company’s business, so long as such Leases are
subordinate in all respects to the Liens granted and evidenced by the Security
Documents and do not, individually or in the aggregate, (i) interfere in any
material respect with the ordinary conduct of the business of any Company or
(ii) materially impair the use (for its intended purposes) or the value of the
property subject thereto;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e); provided
that (i) the Indebtedness secured by any such Lien (including refinancings
thereof) does not exceed 100% of the cost of the property being acquired or
leased at the time of the incurrence of such Indebtedness and (ii) any such
Liens attach only to the property being financed pursuant to such Indebtedness
and do not encumber any other property of any Company;

(j) rights of setoff and other similar Liens existing solely with respect to
cash and cash equivalents on deposit in one or more accounts maintained by any
Company, in each case granted in the ordinary course of business in favor of the
bank or banks with which such accounts are maintained, securing amounts owing to
such bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

(k) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder (and not created in anticipation or contemplation thereof); provided
that such Liens do not extend to property not subject to such Liens at the time
of acquisition (other than improvements thereon) and are no more favorable to
the lienholders than such existing Lien;

 

-77-



--------------------------------------------------------------------------------

(l) Liens securing Indebtedness incurred in reliance on Section 6.01(f);
provided that (i) such Liens do not extend to, or encumber, property which
constitutes Collateral and (ii) such Liens extend only to the property (or
Equity Interests) of the Foreign Subsidiary incurring such Indebtedness;

(m) Liens granted pursuant to the Security Documents;

(n) the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignment of goods;

(o) Liens securing Capital Lease Obligations permitted by Section 6.01(i) or
(m), so long as such Liens do not extend to property other than the property
subject to the Sale and Leaseback Transactions to which such Capital Lease
Obligations relate;

(p) the existence of the “equal and ratable” clause in the Senior Subordinated
Note Documents (but not any security interests granted pursuant thereto); and

(q) Liens incurred in the ordinary course of business of any Company with
respect to obligations that do not in the aggregate exceed $1.0 million at any
time outstanding, so long as such Liens, to the extent covering any Collateral,
are junior to the Liens granted pursuant to the Security Documents;

provided, however, that no consensual Liens shall be permitted to exist,
directly or indirectly, on any Securities Collateral, other than Liens granted
pursuant to the Security Documents.

SECTION 6.03. Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.05 and (ii) any Liens
arising in connection with its use of such property are permitted by
Section 6.02.

SECTION 6.04. Investment, Loan and Advances. Directly or indirectly, lend money
or credit or make advances to any person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:

(a) the Companies may consummate the Transactions on the Closing Date in
accordance with the provisions of the Transaction Documents;

(b) Investments outstanding on the Closing Date and identified on Schedule
6.04(b);

(c) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms, (ii) acquire and hold cash and
Cash Equivalents, (iii) endorse negotiable instruments for collection in the
ordinary course of business or (iv) make lease, utility and other similar
deposits in the ordinary course of business;

 

-78-



--------------------------------------------------------------------------------

(d) Hedging Obligations incurred pursuant to Section 6.01(c);

(e) loans and advances to directors, employees and officers of Borrower and the
Subsidiaries for bona fide business purposes and to purchase Equity Interests of
Holdings, not in excess of an aggregate of $2.0 million at any one time
outstanding;

(f) Borrower and the Subsidiaries may sell or transfer accounts to the extent
permitted by Section 6.05;

(g) Borrower may establish (i) Wholly Owned Subsidiaries to the extent permitted
by Section 6.12 and (ii) non-Wholly Owned Subsidiaries and/or joint ventures to
the extent that Investments in such non-Wholly Owned Subsidiaries and/or joint
ventures shall not exceed $10.0 million at any time outstanding, after giving
effect to amounts returned to Borrower in cash (including upon disposition);

(h) Investments (i) by Borrower in any Subsidiary Guarantor, (ii) by any Company
in Borrower or any Subsidiary Guarantor, (iii) by a Subsidiary Guarantor in
another Subsidiary Guarantor and (iv) by a Subsidiary that is not a Subsidiary
Guarantor in any other Subsidiary that is not a Subsidiary Guarantor; provided
that any Investment in the form of a loan or advance shall be evidenced by the
Intercompany Note and, in the case of a loan by a Loan Party, pledged by such
Loan Party as Collateral pursuant to the Security Documents;

(i) Investments in securities of trade creditors or customers in the ordinary
course of business that are received in settlement of bona fide disputes or
pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of such trade creditors or customers;

(j) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.05;
and

(k) Investments in Subsidiaries of Borrower that are not Guarantors in an
aggregate amount not to exceed $5.0 million at any time outstanding (with each
such Investment being valued as of the date made and without regard to
subsequent changes in value).

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Wind
up, liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, engage in any Asset Sale or purchase or otherwise acquire (in one
or a series of related transactions) any part of the property or assets of any
person (or agree to do any of the foregoing at any future time), except that the
following shall be permitted:

(a) Capital Expenditures by Borrower and the Subsidiaries to the extent
permitted by Section 6.08(d);

(b) (i) purchases and other acquisitions of inventory, materials, equipment and
intangible assets in the ordinary course of business, (ii) subject to
Section 2.10(c), Asset Sales of used, worn out, obsolete or surplus property by
any Loan Party in the ordinary course of business and the abandonment or other
Asset Sale of Intellectual Property that is, in the reasonable judgment of
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole and (iii) subject to
Section 2.10(c), the sale, lease or other disposal of any assets; provided that
the aggregate consideration received in respect of all Asset Sales pursuant to
this clause (b)(iii) shall not exceed $10.0 million in any four consecutive
fiscal

 

-79-



--------------------------------------------------------------------------------

quarters of Borrower (notwithstanding the foregoing $10.0 million limitation,
Sale and Leaseback Transactions of up to $15.0 million at any time outstanding
shall be permitted);

(c) Investments in compliance with Section 6.04;

(d) Borrower and the Subsidiaries may lease (as lessee or lessor) real or
personal property and may guaranty such lease, in each case, in the ordinary
course of business;

(e) the Transactions as contemplated by the Transaction Documents;

(f) Borrower and the Subsidiaries may consummate Permitted Acquisitions;

(g) any Company may merge or consolidate with or into Borrower or any Subsidiary
Guarantor (as long as Borrower or a Subsidiary Guarantor is the surviving person
in such merger or consolidation and remains a Wholly Owned Subsidiary of
Holdings); provided that the Lien on and security interest in such property
granted or to be granted in favor of the Collateral Agent under the Security
Documents shall be maintained or created in accordance with the provisions of
Section 5.10 or Section 5.11, as applicable; and

(h) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding-up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.05, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions deemed appropriate in order to effect the
foregoing.

SECTION 6.06. Dividends. Authorize, declare or pay, directly or indirectly, any
Dividends with respect to any Company, except that the following shall be
permitted:

(a) any Subsidiary of Borrower may pay cash Dividends to Borrower or any
Guarantor that is a Wholly Owned Subsidiary of Borrower;

(b) payments to Holdings or another direct or indirect parent company of
Borrower to permit Holdings or such other direct or indirect parent company of
Borrower, and the subsequent use of such payments by Holdings or such other
direct or indirect parent company of Borrower, to repurchase or redeem Qualified
Capital Stock of Holdings or such other direct or indirect parent company of
Borrower held by officers, directors or employees or former officers, directors
or employees (or their transferees, estates or beneficiaries under their
estates) of any Company, upon their death, disability, retirement, severance or
termination of employment or service or pay interest in respect of Holdings
Employee Notes; provided that the aggregate cash consideration paid for all such
redemptions and payments shall not exceed, in any calendar year the sum of
(i) $5.0 million (and up to 100% of such $5.0 million not used in any calendar
year may be carried forward to the next succeeding (but no other) calendar
year), plus (ii) for Borrower’s fiscal year ending December 31, 2006 only, $2.0
million, plus (iii) the amount of any Net Cash Proceeds received by or
contributed to Borrower from the issuance and sale since the Issue Date of
Qualified Capital Stock of Holdings or any direct or indirect parent company of
Borrower to officers, directors or employees of such parent company, Holdings or
any of its Subsidiaries that have not been used to make any repurchases,
redemptions or payments under this clause (b), plus (iv) the net cash proceeds
received by or contributed to Borrower in respect of any

 

-80-



--------------------------------------------------------------------------------

“keyman” life insurance policies of any direct or indirect parent company of
Holdings, Borrower or any Subsidiary that have not been used to make any
repurchases, redemptions or payments under this clause (b);

(c) (A) to the extent actually used by Holdings or another direct or indirect
parent company of Borrower to pay such taxes, costs and expenses, payments by
Borrower to or on behalf of Holdings in an amount sufficient to pay franchise
taxes and other fees required to maintain the legal existence of Holdings or
another direct or indirect parent company of Borrower and (B) payments by
Borrower to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings or another
direct or indirect parent company of Borrower, in the case of clauses (A) and
(B) in an aggregate amount not to exceed $750,000 in any calendar year;

(d) the making by Borrower of Dividends to Holdings constituting Permitted Tax
Distributions, and the subsequent distribution by Holdings of all or a portion
thereof to the its direct or indirect equity holders;

(e) dividends by Borrower and Holdings to Existing Holdings in amounts
sufficient to make regularly scheduled interest payments on the Existing
Holdings Notes when due in accordance with the terms of the Existing Holdings
Indenture as in effect on the Amendment Effectiveness Date; provided, however,
that no Default shall have occurred and be continuing at the time of any such
dividend;

(f) dividends by Borrower and Holdings to Existing Holdings for the purpose of
repurchasing, redeeming or otherwise retiring for value the Existing Holdings
Notes; provided that (i) no Default shall have occurred and be continuing or
would result therefrom, (ii) after giving effect to such dividend on a Pro Forma
Basis, Borrower shall be in compliance with all covenants set forth in
Section 6.08 as of the most recent Test Period (assuming, for purposes of
Section 6.08, that such dividend and all other dividends made since the first
day of the relevant Test Period, had been made on the first day of such relevant
Test Period) and (iii) immediately following any such dividend, Borrower shall
have not less than $10.0 million of current availability under the Revolving
Commitments; and

(g) dividends by Borrower and Holdings to Existing Holdings for the purpose of
making distributions to the direct and indirect equity holders of Existing
Holdings; provided that (i) no Default shall have occurred and be continuing or
would result therefrom, (ii) after giving effect to such dividend on a Pro Forma
Basis, Borrower shall be in compliance with all covenants set forth in
Section 6.08 as of the most recent Test Period (assuming, for purposes of
Section 6.08, that such dividend and all other dividends made since the first
day of the relevant Test Period, had been made on the first day of such relevant
Test Period) and (iii) immediately following any such dividend, Borrower shall
have not less than $10.0 million of current availability under the Revolving
Commitments.

SECTION 6.07. Transactions with Affiliates. Enter into, directly or indirectly,
any transaction or series of related transactions, whether or not in the
ordinary course of business, with any Affiliate of any Company (other than
between or among Borrower and one or more Subsidiary Guarantors), other than on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

(a) Dividends may be paid to the extent provided in Section 6.06;

 

-81-



--------------------------------------------------------------------------------

(b) loans may be made and other transactions may be entered into between and
among any Company and its Affiliates to the extent permitted by Sections 6.01
and 6.04;

(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by a majority of the Independent Directors;

(d) payments to Saunders Karp & Megrue, LLC and Trimaran Fund Management, L.L.C.
under the Management and Monitoring Agreement as in effect on the Closing Date
or as thereafter amended or supplemented in any manner that, taken as a whole,
is not more adverse to the interests of the Lenders in any material respect than
the Management and Monitoring Agreement as in effect on the Closing Date;

(e) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(f) (x) any agreement in effect on the Closing Date and disclosed in the
Offering Memorandum, as in effect on the Closing Date or as thereafter amended
or replaced in any manner, that, taken as a whole, is not more adverse to the
interests of the Lenders in any material respect than such agreement as it was
in effect on the Closing Date or (y) any transaction pursuant to any agreement
referred to in the immediately preceding clause (x);

(g) the existence of, and the performance by any Loan Party of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which is described in the Offering Memorandum, as in
effect on the Closing Date, and similar agreements that it may enter into
thereafter; provided, however, that the existence of, or the performance by any
Loan Party of obligations under, any amendment to any such existing agreement or
any such similar agreement entered into after the Closing Date shall only be
permitted by this Section 6.07(g) to the extent not more adverse to the interest
of the Lenders in any material respect, when taken as a whole, than any of such
documents and agreements as in effect on the Closing Date;

(h) sales of Qualified Capital Stock to Affiliates of Borrower not otherwise
prohibited by the Loan Documents and the granting of registration and other
customary rights in connection therewith;

(i) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock; and

(j) the Transactions may be effected.

 

-82-



--------------------------------------------------------------------------------

SECTION 6.08. Financial Covenants.

(a) Maximum Leverage Ratio. Permit the Leverage Ratio, as of the last day of any
Test Period ending during any period set forth in the table below, to exceed the
ratio set forth opposite such period in the table below:

 

Test Period

   Leverage Ratio

January 1, 2006 - December 31, 2006

   4.50 to 1.00

January 1, 2007 - June 30, 2007

   4.35 to 1.00

July 1, 2007 - December 31, 2007

   4.20 to 1.00

January 1, 2008 - June 30, 2008

   3.90 to 1.00

July 1, 2008 - December 31, 2008

   3.60 to 1.00

January 1, 2009 - Revolving Maturity Date

   3.30 to 1.00

(b) Minimum Interest Coverage Ratio. Permit the Consolidated Interest Coverage
Ratio, for any Test Period ending during any period set forth in the table
below, to be less than the ratio set forth opposite such period in the table
below:

 

Test Period

  

Interest Coverage

Ratio

January 1, 2006 - December 31, 2006

   2.00 to 1.00

January 1, 2007 - June 30, 2007

   2.10 to 1.00

July 1, 2007 - December 31, 2007

   2.25 to 1.00

January 1, 2008 - June 30, 2008

   2.35 to 1.00

July 1, 2008 - December 31, 2008

   2.50 to 1.00

January 1, 2009 - Revolving Maturity Date

   2.75 to 1.00

(c) Minimum Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge
Coverage Ratio, for any Test Period from and after the Closing Date, to be less
than 1.0 to 1.0.

(d) Limitation on Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made in any period set forth below, to exceed the amount set forth
opposite such period below:

 

Period

   Amount (in millions)

January 1, 2006 - December 31, 2006

   $ 26.0

January 1, 2007 - December 31, 2007

   $ 27.5

January 1, 2008 - December 31, 2008

   $ 29.0

January 1, 2009 - December 31, 2009

   $ 30.5

January 1, 2010 - Revolving Maturity Date

   $ 32.0

; provided, however, that (x) if the aggregate amount of Capital Expenditures
made in any fiscal year commencing with Borrower’s fiscal year ending
December 31, 2005 shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.08(d) for such fiscal year (before giving effect
to any carryover), then an amount of such shortfall not exceeding 50% of such
maximum amount (without giving effect to clause (z) below) may be added to the
amount of Capital Expenditures permitted under this Section 6.08(d) for the
immediately succeeding (but not any other) fiscal year, (y) in

 

-83-



--------------------------------------------------------------------------------

determining whether any amount is available for carryover, the amount expended
in any fiscal year shall first be deemed to be from the amount allocated to such
fiscal year (before giving effect to any carryover) and (z) the amount set forth
in the table above for any period may be increased by the amount of Net Cash
Proceeds of Excluded Issuances designated for Capital Expenditures for such
period during such period.

SECTION 6.09. Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc. Directly or indirectly

(a) make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on or redemption or acquisition for value of, or any
prepayment or redemption as a result of any asset sale, change of control or
similar event of, any Indebtedness outstanding under the Senior Subordinated
Notes or any other Subordinated Indebtedness except (x) in connection with a
refinancing thereof permitted by Section 6.01 or (y) to repurchase, redeem or
otherwise retire for value Subordinated Indebtedness of Borrower; provided that
(i) no Default shall have occurred and be continuing or would result therefrom,
(ii) after giving effect to such prepayment, redemption or acquisition for value
on a Pro Forma Basis, Borrower shall be in compliance with all covenants set
forth in Section 6.08 as of the most recent Test Period (assuming, for purposes
of Section 6.08, that such prepayment, redemption or acquisition and all other
prepayments, redemptions or acquisitions for value of Subordinated Indebtedness
made since the first day of the relevant Test Period, had been made on the first
day of such relevant Test Period) and (iii) following any such repurchase,
redemption or other retirement Borrower shall have not less than $10.0 million
of current availability under the Revolving Commitments;

(b) amend or modify, or permit the amendment or modification of, any provision
of any Transaction Document in any manner that is adverse in any material
respect to the interests of the Lenders;

(c) amend, modify or change any of its Organizational Documents (including by
the filing or modification of any certificate of designation) or any agreement
to which it is a party with respect to its Equity Interests (including any
shareholders’ agreement), or enter into any new agreement with respect to its
Equity Interests, other than any such amendments, modifications or changes or
such new agreements which are not adverse in any material respect to the
interests of the Lenders; provided that Holdings may issue such Equity
Interests, so long as such issuance is not prohibited by Section 6.11 or any
other provision of this Agreement, and may amend its Organizational Documents to
authorize any such Equity Interests; or

(d) cause or permit any other obligation (other than the Obligations and the
Guaranteed Obligations) to constitute Designated Senior Debt (as defined in the
Senior Subordinated Note Documents).

SECTION 6.10. Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) pay dividends
or make any other distributions on its capital stock or any other interest or
participation in its profits owned by Borrower or any Subsidiary, or pay any
Indebtedness owed to Borrower or a Subsidiary, (b) make loans or advances to
Borrower or any Subsidiary or (c) transfer any of its properties to Borrower or
any Subsidiary, except for such encumbrances or restrictions existing under or
by reason of (i) applicable law; (ii) this Agreement and the other Loan
Documents; (iii) the Senior Subordinated Note Documents; (iv) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of a Subsidiary; (v) customary provisions restricting
assignment of any agreement entered into by a Subsidiary in the ordinary course
of business; (vi) any holder of a Lien permitted by Section 6.02 restricting the
transfer of the asset or assets subject thereto;

 

-84-



--------------------------------------------------------------------------------

(vii) restrictions which are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Closing Date in accordance with the provisions of this Agreement;
(viii) customary restrictions and conditions contained in any agreement relating
to the sale of any property permitted under Section 6.05 pending the
consummation of such sale; (ix) any agreement in effect at the time such
Subsidiary becomes a Subsidiary of Borrower, so long as such agreement was not
entered into in contemplation of such person becoming a Subsidiary of Borrower;
(x) in the case of any joint venture which is not a Loan Party in respect of any
matters referred to in clauses (b) and (c) above, restrictions in such person’s
Organizational Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
assets held in the subject joint venture or other entity; or (xi) any
encumbrances or restrictions imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents of the contracts, instruments or
obligations referred to in clauses (i) through (x) above; provided that such
amendments or refinancings are, in the good faith judgment of Holdings’ Board of
Directors, no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing.

SECTION 6.11. Limitation on Issuance of Capital Stock.

(a) With respect to Holdings, issue any Equity Interest that is not Qualified
Capital Stock.

(b) Borrower will not, and will not permit any Subsidiary to, issue any Equity
Interest (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, any Equity Interest,
except (i) for stock splits, stock dividends and additional issuances of Equity
Interests which do not decrease the percentage ownership of Borrower or any
Subsidiaries in any class of the Equity Interest of such Subsidiary;
(ii) Subsidiaries of Borrower formed after the Closing Date in accordance with
Section 6.12 may issue Equity Interests to Borrower or the Subsidiary of
Borrower which is to own such Equity Interests; and (iii) Borrower may issue
common stock that is Qualified Capital Stock to Holdings. All Equity Interests
issued in accordance with this Section 6.11(b), shall, to the extent required by
Sections 5.10 and 5.11 or any Security Agreement, be delivered to the Collateral
Agent for pledge pursuant to the applicable Security Agreement.

SECTION 6.12. Limitation on Creation of Subsidiaries. Establish, create or
acquire any additional Subsidiaries without the prior written consent of the
Required Lenders; provided that, without such consent, Borrower may
(i) establish or create one or more Wholly Owned Subsidiaries of Borrower,
(ii) establish, create or acquire one or more Subsidiaries in connection with an
Investment made pursuant to Section 6.04(g) or 6.04(k) or (iii) acquire one or
more Subsidiaries in connection with a Permitted Acquisition, so long as, in
each case, Section 5.10(b) shall be complied with.

SECTION 6.13. Business.

(a) With respect to Holdings, engage in any business activities or have any
assets or liabilities, other than (i) its ownership of the Equity Interests of
Borrower, (ii) obligations under the Loan Documents and its limited partnership
agreement, as in effect on the date of this Agreement and as hereafter amended
in accordance with Section 6.09, (iii) the issuance of Holdings Employee Notes,
if any, and (iv) activities and assets incidental to the foregoing clauses (i)
through (iii).

(b) With respect to Borrower and the Subsidiaries, engage (directly or
indirectly) in any business other than those businesses in which Borrower and
its Subsidiaries are engaged on the Closing Date (or which are substantially
related thereto or are reasonable extensions thereof).

 

-85-



--------------------------------------------------------------------------------

SECTION 6.14. Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices, without the consent of the Required
Lenders, which consent shall not be unreasonably withheld, except changes that,
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or are required by GAAP.

SECTION 6.15. Fiscal Year. Change its fiscal year-end to a date other than
December 31.

SECTION 6.16. Lease Obligations. Create, incur, assume or suffer to exist any
obligations as lessee for the rental or hire of real or personal property of any
kind under leases or agreements to lease having an original term of one year or
more that would cause the direct and contingent liabilities of Borrower and its
Subsidiaries, on a consolidated basis, in respect of all such obligations (other
than Capital Lease Obligations) to exceed $3.0 million payable in any period of
12 consecutive months.

SECTION 6.17. No Further Negative Pledge. Enter into any agreement, instrument,
deed or lease which prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of their respective
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (1) this Agreement and the
other Loan Documents; (2) covenants in documents creating Liens permitted by
Section 6.02 prohibiting further Liens on the assets encumbered thereby; (3) the
Senior Subordinated Note Documents, (4) any other agreement that does not
restrict in any manner (directly or indirectly) Liens created pursuant to the
Loan Documents on any Collateral securing the Loans or any Interest Rate
Agreement and does not require the direct or indirect granting of any Lien
securing any Indebtedness or other obligation by virtue of the granting of Liens
on or pledge of property of any Loan Party to secure the Obligations, (5) any
prohibition or limitation that (a) exists pursuant to applicable law,
(b) consists of customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.05 pending the
consummation of such sale, (c) restricts subletting or assignment of any lease
governing a leasehold interest of Borrower or a Subsidiary, (d) is not more
restrictive than those contained in this Agreement contained in any documents
governing any Indebtedness incurred after the Closing Date in accordance with
the provisions of this Agreement, (e) exists in any agreement in effect at the
time such Subsidiary becomes a Subsidiary of Borrower, so long as such agreement
was not entered into in contemplation of such person becoming a Subsidiary or
(f) are imposed by any amendments or refinancings that are otherwise permitted
by the Loan Documents of the contracts, instruments or obligations referred to
in clauses (1) through (5); provided that such amendments and refinancings are,
in the good faith judgment of Holdings’ Board of Directors, no more materially
restrictive with respect to such prohibitions and limitations than those prior
to such amendment or refinancing.

SECTION 6.18. Limitation on Finance Subsidiary. Finance Subsidiary may not hold
any material assets, become liable for any material obligations, engage in any
trade or business, or conduct any business activity, other than (1) the issuance
of its Equity Interests to Borrower or any Wholly-Owned Subsidiary of Borrower,
(2) the incurrence of Indebtedness as a co-obligor or guarantor, as the case may
be, of the Senior Subordinated Notes, the Loan Documents and any other
Indebtedness that is permitted to be incurred by Borrower under the Loan
Documents; provided that the net proceeds of such Indebtedness are retained by
Borrower or loaned to or contributed as capital to one or more of Subsidiaries
other than Finance Subsidiary and (3) activities incidental thereto. Neither
Borrower nor any Subsidiary shall engage in any transactions with Finance
Subsidiary in violation of the immediately preceding sentence.

 

-86-



--------------------------------------------------------------------------------

SECTION 6.19. Anti-Terrorism Law; Anti-Money Laundering,

(a) Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.19).

(b) Cause or permit any of the funds of such Loan Party that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Requirement of Law.

SECTION 6.20. Embargoed Person. Cause or permit (a) any of the funds or
properties of the Loan Parties that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, any person
subject to sanctions or trade restrictions under United States law (“Embargoed
Person” or “Embargoed Persons”) that is identified on (1) the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or Requirement of Law promulgated thereunder, with the
result that the investment in the Loan Parties (whether directly or indirectly)
is prohibited by a Requirement of Law, or the Loans made by the Lenders would be
in violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

ARTICLE VII

GUARANTEE

SECTION 7.01. The Guarantee. The Guarantors hereby jointly and severally
guarantee as a primary obligor and not as a surety to each Secured Party and
their respective successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the principal of
and interest (including any interest, fees, costs or charges that would accrue
but for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Obligations from time to time owing to the Secured
Parties by any Loan Party under any Loan Document, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if Borrower or other Guarantor(s) shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due

 

-87-



--------------------------------------------------------------------------------

(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.

SECTION 7.02. Obligations Unconditional. The obligations of the Guarantors under
Section 7.01 shall constitute a guaranty of payment and, to the fullest extent
permitted by applicable law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of Borrower under this Agreement,
the Notes, if any, or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or Guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute, irrevocable
and unconditional under any and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any lien or security interest granted to, or in favor of, Issuing Bank or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be

 

-88-



--------------------------------------------------------------------------------

binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

SECTION 7.03. Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Borrower or other Loan Party in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 7.04. Subrogation; Subordination. Each Guarantor hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against Borrower or any other Guarantor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to
Section 6.01(d) shall be subordinated to such Loan Party’s Obligations in the
manner set forth in the Intercompany Note evidencing such Indebtedness.

SECTION 7.05. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Article VIII (and shall be deemed to have become automatically
due and payable in the circumstances provided in said Article VIII) for purposes
of Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.

SECTION 7.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

SECTION 7.07. Continuing Guarantee. The guarantee in this Article VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 7.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 7.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 7.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

 

-89-



--------------------------------------------------------------------------------

SECTION 7.09. Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or assets of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or a
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be released from its obligations under this Agreement (including
under Section 11.03 hereof) and its obligations to pledge and grant any
Collateral owned by it pursuant to any Security Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Security Agreements shall be released, and the Collateral Agent shall
take such actions as are necessary to effect each release described in this
Section 7.09 in accordance with the relevant provisions of the Security
Documents.

ARTICLE VIII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or by acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings or issuances of Letters of Credit hereunder,
or any representation, warranty, statement or information contained in any
report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.02, 5.03(a) or 5.08
or in Article VI (other than Section 6.19 or 6.20);

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in (a), (b) or (d) immediately above) and such default shall
continue unremedied or shall not be waived for a period of (i) 15 days with
respect to a default under Section 6.19 or 6.20 and (ii) 30 days with respect to
all other such covenants, in each case, after written notice thereof from the
Administrative Agent or any Lender to Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness, if the effect of any failure referred to in this clause (ii)
is

 

-90-



--------------------------------------------------------------------------------

to cause, or to permit the holder or holders of such Indebtedness or a trustee
or other representative on its or their behalf to cause, such Indebtedness to
become due prior to its stated maturity; provided that it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds $2,500,000
at any one time;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company or the General Partner, or of a substantial part of the
property or assets of any Company or the General Partner, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Company or the General Partner or for a
substantial part of the property or assets of any Company or the General
Partner; or (iii) the winding-up or liquidation of any Company or the General
Partner; and such proceeding or petition shall continue undismissed for 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) any Company or the General Partner shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law;
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Company or the General Partner or for a substantial part of the property or
assets of any Company or the General Partner; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; (vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $2,500,000 shall be rendered against any Company or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of any
Company to enforce any such judgment;

(j) an ERISA Event or noncompliance with respect to Foreign Plans shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other such ERISA Events and noncompliance with respect to Foreign Plans that
have occurred, could reasonably be expected to result in liability of any
Company and its ERISA Affiliates in an aggregate amount exceeding $2,500,000
(excluding any liability to make payments to a Multi-Employer Plan resulting
from an ERISA Event described in clauses (f) and (g) of the definition thereof
to the extent that such payments do not exceed in any year the average payments
made in the two years prior to such ERISA Event) or the imposition of a Lien on
any assets of a Company;

(k) any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent, for the benefit of the Secured Parties, the Liens, rights,
powers and privileges purported to be created and granted under such Security
Documents (including a perfected first priority security interest in and Lien
on, all of the Collateral thereunder (except as otherwise expressly provided in
such Security Document)) in favor of the Collateral Agent, or shall be asserted
by Borrower or any other

 

-91-



--------------------------------------------------------------------------------

Loan Party not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on the Collateral covered thereby;

(l) any Guarantee shall cease to be in full force effect;

(m) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall repudiate or deny that it has
any liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document; or

(n) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Holdings,
Borrower or the General Partner described in paragraph (g) or (h) above), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable, in
whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid and accrued Fees and all other liabilities of Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by Borrower and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings, Borrower or the
General Partner described in paragraph (g) or (h) above, the Commitments shall
automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid and accrued Fees and all other liabilities of Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower and the Guarantors, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

ARTICLE IX

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

SECTION 9.01. Collateral Account.

(a) The Collateral Agent is hereby authorized to establish and maintain at its
office at 677 Washington Boulevard, Stamford, Connecticut 06901, in the name of
the Collateral Agent and pursuant to a Control Agreement, a restricted deposit
account designated “Norcraft Companies, L.P. Collateral Account”. Each Loan
Party shall deposit into the Collateral Account from time to time (i) the cash
proceeds of any of the Collateral (including pursuant to any disposition
thereof) to the extent contemplated by Sections 2.10(c)(ii) and 2.10(f)(iii),
(ii) the cash proceeds of any Casualty Event with respect to Collateral, to the
extent contemplated herein or in any other Loan Document, and (iii) any cash
such Loan Party is required to pledge as additional collateral security
hereunder pursuant to the Loan Documents.

 

-92-



--------------------------------------------------------------------------------

(b) The balance from time to time in the Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Obligations until
applied as hereinafter provided. So long as no Event of Default has occurred and
is continuing or will result therefrom, the Collateral Agent shall within two
Business Days of receiving a request of the applicable Loan Party for release of
cash proceeds (i) from the Collateral Account constituting Net Cash Proceeds
relating to any Casualty Event or Asset Sale remit such cash proceeds on deposit
in the Collateral Account to or upon the order of such Loan Party, so long as
such Loan Party has satisfied the conditions relating thereto set forth in
Section 9.02 and (ii) with respect to the LC Sub-Account, remit such Net Cash
Proceeds on deposit in the LC Sub-Account to or upon the order of such Loan
Party (x) at such time as all Letters of Credit shall have been terminated and
all of the liabilities in respect of the Letters of Credit have been paid in
full or (y) otherwise in accordance with Section 2.18(i). At any time following
the occurrence and during the continuance of an Event of Default, the Collateral
Agent may (and, if instructed by the Required Lenders as specified herein,
shall) in its (or their) discretion apply or cause to be applied (subject to
collection) the balance from time to time outstanding to the credit of the
Collateral Account to the payment of the Obligations in the manner specified in
Section 9.03 hereof subject, however, in the case of amounts deposited in the LC
Sub-Account, to the provisions of Sections 2.18(i) and 9.03. The Loan Parties
shall have no right to withdraw, transfer or otherwise receive any funds
deposited in the Collateral Account except to the extent specifically provided
herein.

(c) Amounts on deposit in the Collateral Account shall be invested from time to
time in Cash Equivalents as the applicable Loan Party (or, after the occurrence
and during the continuance of an Event of Default, the Collateral Agent) shall
determine, which Cash Equivalents shall be held in the name and be under the
control of the Collateral Agent (or any sub-agent); provided that at any time
after the occurrence and during the continuance of an Event of Default, the
Collateral Agent may (and, if instructed by the Required Lenders as specified
herein, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Cash Equivalents and to apply or cause to be applied
the proceeds thereof to the payment of the Obligations in the manner specified
in Section 9.03 hereof, subject, however, in the case of amounts deposited in
the LC Sub-Account, to the provisions of Section 2.18(i).

(d) Amounts deposited into the Collateral Account as cover for liabilities in
respect of Letters of Credit under any provision of this Agreement requiring
such cover shall be held by the Administrative Agent in a separate sub-account
designated as the “LC Sub-Account” (the “LC Sub-Account”) and, subject to
Section 2.18(i), all amounts held in the LC Sub-Account shall constitute
collateral security first for the liabilities in respect of Letters of Credit
outstanding from time to time and second for the other Obligations hereunder
(x) until such time as all Letters of Credit shall have been terminated and all
of the liabilities in respect of Letters of Credit have been paid in full or
(y) as otherwise provided in Section 2.18(i).

SECTION 9.02. Proceeds of Destruction, Taking and Collateral Dispositions. So
long as no Event of Default shall have occurred and be continuing, in the event
the applicable Loan Party elects to reinvest Net Cash Proceeds in respect of any
Asset Sale or Casualty Event in accordance with the provisions of
Sections 2.10(c) and 2.10(f), as applicable, the Collateral Agent shall receive
at least 10 days’ prior notice of each request for payment and shall not release
any part of such Net Cash Proceeds, until the applicable Loan Party has
furnished to the Collateral Agent (i) an Officers’ Certificate setting forth:
(A) a brief description of the reinvestment to be made, (B) the dollar amount of
the expenditures to be made, or costs incurred by such Loan Party in connection
with such reinvestment and (C) evidence that the properties or assets acquired
in connection with such reinvestment have a fair market value at least equal to
the amount of such Net Cash Proceeds requested to be released from the
Collateral Account and (ii) all security agreements and Mortgages and other
items required by the provisions of Sections 5.10 and 5.11 to, among other
things, subject such reinvestment properties or assets to the Lien of the
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties.

 

-93-



--------------------------------------------------------------------------------

SECTION 9.03. Application of Proceeds. The proceeds received by the Collateral
Agent in respect of any sale of, collection from or other realization upon all
or any part of the Collateral pursuant to the exercise by the Collateral Agent
of its remedies shall be applied, together with any other sums then held by the
Collateral Agent pursuant to this Agreement, promptly by the Collateral Agent as
follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Collateral Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Collateral Agent in connection therewith, together with interest on each such
amount at the highest rate then in effect under this Agreement from and after
the date such amount is due, owing or unpaid until paid in full;

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including, without limitation,
compensation to the other Secured Parties and their agents and counsel and all
costs, liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the indefeasible payment in full in cash, pro rata, of
(i) interest, principal and other amounts constituting Obligations (other than
Hedging Obligations), in each case equally and ratably in accordance with the
respective amounts thereof then due and owing and (ii) Hedging Obligations in
accordance with the terms thereof; and

(d) Fourth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 9.03, the Loan Parties
shall remain liable for any deficiency.

ARTICLE X

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

SECTION 10.01. Appointment. Each Lender hereby irrevocably designates and
appoints each of the Administrative Agent and the Collateral Agent as an agent
of such Lender under this Agreement and the other Loan Documents. Each Lender
irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

SECTION 10.02. Agent in Its Individual Capacity. Each person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

 

-94-



--------------------------------------------------------------------------------

SECTION 10.03. Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02), and (c) except as expressly set forth in the Loan
Documents, no Agent shall have any duty to disclose or shall be liable for the
failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as such
Agent or any of its Affiliates in any capacity. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document. In the event that the Administrative Agent receives such notice, the
Administrative Agent shall give notice thereof to the Lenders.

SECTION 10.04. Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by a proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by a proper person, and shall not incur any liability
for relying thereon. Each Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other advisors selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors.

SECTION 10.05. Delegation of Duties. Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Agent.

SECTION 10.06. Successor Agent. Each Agent may resign as such at any time upon
at least 30 days’ prior notice to the Lenders, the Issuing Bank and Borrower.
Upon any such resignation, the Required Lenders shall have the right, with, if
no Default shall have occurred and be continuing, the consent of Borrower (such
consent not to be unreasonably withheld, conditioned or delayed), to appoint a
successor Agent from among the Lenders. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
successor Agent, which successor shall be a commercial banking institution
organized under the laws of the United States (or any State thereof) or a United
States branch or agency of a commercial banking institution, in each case,
having combined capital and surplus of at least $250 million; provided that if
such

 

-95-



--------------------------------------------------------------------------------

retiring Agent is unable to find a commercial banking institution which is
willing to accept such appointment and which meets the qualifications set forth
above, the retiring Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor Agent.

Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
an Agent’s resignation hereunder, the provisions of this Article X and
Section 11.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while it was acting as Agent.

SECTION 10.07. Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the any Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or related agreement or any document furnished hereunder or thereunder.

SECTION 10.08. No Other Administrative Agent. The Lenders from time to time
party to this Agreement shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. The Syndication Agent and the Documentation Agent shall not have any
right, power, obligation, liability, responsibility or duty under this
Agreement, except as expressly provided herein. Without limiting the foregoing,
neither the Syndication Agent nor the Documentation Agent shall have or be
deemed to have a fiduciary relationship with any Lender. Each Lender hereby
makes the same acknowledgments with respect to the Syndication Agent and the
Documentation Agent as it makes with respect to the Administrative Agent or any
other Lender in this Article X. Notwithstanding the foregoing, the parties
hereto acknowledge that the Documentation Agent and the Syndication Agent hold
such titles in name only, and that such titles confer no additional rights or
obligations relative to those conferred on any Lender hereunder.

SECTION 10.09. Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by Borrower or the
Guarantors and without limiting the obligation of Borrower or the Guarantors to
do so), ratably according to their respective outstanding Loans and Commitments
in effect on the date on which indemnification is sought under this
Section 10.09 (or, if indemnification is sought after the date upon which all
Commitments shall have terminated and the Loans and Reimbursement Obligations
shall have been paid in full, ratably in accordance with such outstanding Loans
and Commitments as in effect immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans and
Reimbursement Obligations) be imposed on, incurred by or asserted against such
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s

 

-96-



--------------------------------------------------------------------------------

gross negligence or willful misconduct. The agreements in this Section 10.09
shall survive the payment of the Loans and all other amounts payable hereunder.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to Borrower at:

c/o Norcraft Companies, L.P.

3020 Denmark Avenue, Suite 100

Eagan, Minnesota 55121

Attention: Chief Financial Officer

Telecopy No.: (651) 234-3398

with a copy to:

Apax Partners, L.P.

45 Park Avenue

New York, NY 10022

Attention: Christopher Reilly and Sean Britain

Telecopy: (212) 319-6155

and to:

c/o Trimaran Capital Partners, LLC

425 Lexington Avenue, 3rd Floor

New York, New York 10017

Attention: Jay Bloom, Managing Partner

Telecopy No.: (212) 885-4350

and to:

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110-2624

Attention: Byung W. Choi, Esq.

Telecopy No.: (617) 951-7050

 

-97-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent or the Collateral Agent, to it at:

UBS AG, Stamford Branch

677 Washington Boulevard

Stamford, Connecticut 06901

Attention: Christopher Aitkin

Telecopy No.: (203) 719-4176

Email: christopher.aitkin@ubs.com

(iii) if to a Lender, to it at its address (or telecopy number) set forth on the
applicable Lender Addendum or Additional Revolving Lender Addendum or in the
Assignment and Acceptance pursuant to which such Lender shall have become a
party hereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may (subject to Section 11.01(d)) be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Collateral Agent or Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it (including as set forth in Section 11.01(d)); provided
that approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date

 

-98-



--------------------------------------------------------------------------------

therefor, (iii) provides notice of any Default under this Agreement or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any borrowing or other extension of credit hereunder
(all such non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at christopher.aitkin@ubs.com
or at such other e-mail address(es) provided to Borrower from time to time or in
such other form, including hard copy delivery thereof, as the Administrative
Agent shall require. In addition, each Loan Party agrees to continue to provide
the Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the Administrative Agent shall require. Nothing in this
Section 11.01 shall prejudice the right of the Agents, any Lender or any Loan
Party to give any notice or other communication pursuant to this Agreement or
any other Loan Document in any other manner specified in this Agreement or any
other Loan Document or as any such Agent shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Borrower shall also deliver to the
Administrative Agent an executed original of each Compliance Certificate
required to be delivered hereunder.

(e) Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of communications through the Internet, except to the
extent the liability of such person is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from such person’s gross
negligence or willful misconduct.

SECTION 11.02. Waivers; Amendment.

(a) No failure or delay by any Agent, the Collateral Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 11.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or the Issuing Bank may have had notice or knowledge of
such Default at the time.

 

-99-



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the written consent of the Required Lenders; provided
that no such agreement shall:

(i) increase the Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any Fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone or extend the maturity of any Loan or the required date of
payment of any Reimbursement Obligation, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment or
postpone the scheduled date of expiration of any Letter of Credit beyond the
Revolving Maturity Date, without the written consent of each Lender affected
thereby;

(iv) change Section 2.14(b) or (c) in a manner that would alter the pro rata
sharing of payments or setoffs required thereby, without the written consent of
each Lender;

(v) change the percentage set forth in the definition of “Required Lenders” or
any other provision of any Loan Document (including this Section 11.02)
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be);

(vi) release Holdings or any Subsidiary Guarantor from its Guarantee (except as
expressly provided in Article VII), or limit its liability in respect of such
Guarantee, without the written consent of each Lender;

(vii) release all or substantially all of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Obligations entitled
to the Liens of the Security Documents (except in connection with securing
additional Obligations equally and ratably with the other Obligations), in each
case without the written consent of each Lender; or

provided, further, that (1) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent,
the Issuing Bank or the Swingline Lender without the prior written consent of
the Administrative Agent, the Issuing Bank or the Swingline Lender, as the case
may be, and (2) any waiver, amendment or modification prior to the completion of
the primary syndication of the Additional Revolving Commitments may not be
effected without the written consent of UBS Loan Finance LLC, as a Lender.

(c) If, in connection with any proposed change, waiver, discharge or termination
of the provisions of this Agreement as contemplated by Section 11.02(b) (other
than clause (iii) of such Section), the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right to replace all, but
not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so

 

-100-



--------------------------------------------------------------------------------

replaced) with one or more persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination; provided, however, that Borrower shall not
have the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to clause (iii) of Section 11.02(b).

SECTION 11.03. Expenses; Indemnity.

(a) Borrower and Holdings agree, jointly and severally, to promptly pay all
reasonable out-of-pocket costs and expenses (including but not limited to
expenses incurred in connection with due diligence and travel, courier,
reproduction, printing and delivery expenses) incurred by the Agents, the
Swingline Lender and the Issuing Bank in connection with the syndication of the
credit facilities provided for herein and the preparation, execution, delivery
and administration of this Agreement and the other Loan Documents and the
perfection and maintenance of the Liens securing the Collateral or in connection
with any action, suit or other proceeding affecting the Collateral or any part
thereof commenced, in which action, suit or proceeding the Administrative Agent
is made a party or participates or in which the right to use the Collateral or
any part thereof is threatened, or in which it becomes necessary in the
reasonable judgment of the Administrative Agent to defend or uphold the Liens
granted by the Security Documents (including, without limitation, any action,
suit or proceeding to establish or uphold the compliance of the Collateral with
any Requirements of Law) or in connection with any amendments, consents,
enforcement costs, documentary taxes or waivers of the provisions hereof or
thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Agents or any Lender in connection with the
enforcement or protection of, or any rights in connection with, this Agreement
and the other Loan Documents or in connection with the Loans made or Letters of
Credit issued hereunder and the collection of the Obligations (including in
connection with any work-out or restructuring of the Obligations), including the
fees, charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Administrative Agent and the Collateral Agent, and any auditors, accountants,
consultants, appraisers or other advisors and, in connection with any such
enforcement or protection, the fees, charges and disbursements of any other
counsel for the Agents or any Lender.

(b) The Loan Parties agree, jointly and severally, to indemnify the Agents, each
Lender, the Issuing Bank and the Swingline Lender, each Affiliate of any of the
foregoing persons and each of their respective partners, controlling persons,
directors, officers, trustees, employees and agents (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, all
reasonable out-of-pocket costs and any and all losses, claims, damages,
liabilities, penalties, judgments, suits and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution, delivery, performance, administration or enforcement of
the Loan Documents, (ii) any actual or proposed use of the proceeds of the Loans
or issuance of Letters of Credit, (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto, or (iv) any actual or alleged presence or Release or threatened
Release of Hazardous Materials, on, at, under or from any property owned, leased
or operated by any Company, or any Environmental Claim related in any way to any
Company; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted solely from the gross negligence or
willful misconduct of such Indemnitee.

(c) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans or Reimbursement Obligations, the release of all or a portion of any
Collateral, the expiration of the Commitments, the expiration of any Letter of
Credit, the

 

-101-



--------------------------------------------------------------------------------

invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Agents,
the Issuing Bank or any Lender. All amounts due under this Section 11.03 shall
be payable on written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.

(d) To the extent that Borrower fails to promptly pay any amount required to be
paid by it to the Agents, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section 11.03, each Lender severally agrees to pay
to the Agents, the Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any of the Agents, the Issuing Bank or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the sum of the total Revolving Exposure.

SECTION 11.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Agents and each Lender (and any attempted assignment or transfer by Borrower
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit)
and, to the extent expressly contemplated hereby, the other Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender shall have the right at any time to assign to one or more banks,
insurance companies, investment companies or funds or other institutions (other
than Borrower, Holdings or any Affiliate or Subsidiary thereof) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a Lender Affiliate, each of the Administrative Agent and, after the completion
of the primary syndication of the Additional Revolving Commitments, Borrower
(and, in the case of an assignment of all or a portion of a Revolving Commitment
or any Lender’s obligations in respect of its LC Exposure or Swingline Exposure,
the Issuing Bank and the Swingline Lender) must give their prior written consent
to such assignment (which consent shall not be unreasonably withheld or
delayed), (ii) except in the case of an assignment to a Lender, an Affiliate of
a Lender or a Lender Affiliate, any assignment made in connection with the
primary syndication of the Commitment and Loans by the Arranger or an assignment
of the entire remaining amount of the assigning Lender’s Commitment or Loans,
the amount of the Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1.0 million, unless each of Borrower and the Administrative Agent
otherwise consent, (iii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, except that this clause (iii) shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of one Class of Commitments or Loans, (iv) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance in the form of Exhibit B, together with a
processing and recordation fee of $3,500, and (v) the assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided, further that (i) any consent of Borrower otherwise
required under this paragraph shall not be required if a Default has occurred
and is continuing and (ii) in the case of

 

-102-



--------------------------------------------------------------------------------

an assignment to an Affiliate or a Lender Affiliate of the assigning Lender,
such assignment shall be effective between such Lender and its Affiliate or
Lender Affiliate immediately without compliance with the conditions for
assignment under this Section 11.04(b) or Section 11.04(d), but shall not be
effective with respect to Borrower, the Administrative Agent, the Issuing Bank,
the Swingline Lender or any Lender, and Borrower, the Administrative Agent, the
Issuing Bank, the Swingline Lender and each Lender shall be entitled to deal
solely with such assigning Lender under any such assignment, in each case, until
the conditions for assignment under this Section 11.04(b) and Section 11.04(d)
have been complied with. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section 11.04, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement
(provided that any liability of Borrower to such assignee under Section 2.12,
2.13 or 2.15 shall be limited to the amount, if any, that would have been
payable thereunder by Borrower in the absence of such assignment, except to the
extent any such amounts are attributable to a Change in Law occurring after the
date of such assignment), and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.15 and 11.03).

(c) The Administrative Agent, acting for this purpose as an agent of Borrower,
shall maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error, and Borrower, the Administrative Agent, the Issuing
Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrower, the Issuing Bank, the Collateral Agent,
the Swingline Lender and any Lender (with respect to its own interest only), at
any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section 11.04 and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e) Any Lender shall have the right at any time, without the consent of
Borrower, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,

 

-103-



--------------------------------------------------------------------------------

modification or waiver described in clause (i), (ii) or (iii) of the first
proviso to Section 11.02(b) that affects such Participant. Subject to paragraph
(f) of this Section, Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 11.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.14(c) as though
it were a Lender. Each Lender shall, acting for this purpose as an agent of
Borrower, maintain at one of its offices a register for the recordation of the
names and addresses of its Participants, and the amount and terms of its
participations; provided that no Lender shall be required to disclose or share
the information contained in such register with Borrower or any other party,
except as required by applicable law.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the prior written
consent of Borrower. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.15(e) and (f) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In the case of any
Lender that is a fund that invests in bank loans, such Lender may, without the
consent of Borrower or the Administrative Agent, collaterally assign or pledge
all or any portion of its rights under this Agreement, including the Loans and
Notes or any other instrument evidencing its rights as a Lender under this
Agreement, to any holder of, trustee for, or any other representative of holders
of, obligations owed or securities issued, by such fund, as security for such
obligations or securities.

SECTION 11.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Agents, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.12, 2.14, 2.15 and 11.03 and Article X shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the payment of the
Reimbursement Obligations, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Engagement Letter constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings,

 

-104-



--------------------------------------------------------------------------------

oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received a fully executed and
effective Amendment Agreement and counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Borrower, the
Guarantors, the Agents and the Lenders agree that (a) all obligations under the
Original Credit Agreement executed on the Closing Date, that is amended and
restated hereby, shall continue to exist under and be evidenced by this
Agreement and the other Loan Documents and shall constitute Obligations and
(b) except as expressly stated herein or amended, the other Loan Documents are
ratified and confirmed as remaining unmodified and in full force and effect with
respect to all Secured Obligations. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 11.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 11.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates are hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of Borrower
against any and all of the obligations of Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section 11.08
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to conflicts of law principles that
would require the application of the laws of another jurisdiction.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan

 

-105-



--------------------------------------------------------------------------------

Document in any court referred to in paragraph (b) of this Section 11.09. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

Each party to this Agreement irrevocably consents to service of process in any
action or proceeding arising out of or relating to any Loan Document in the
manner provided for notices in Section 11.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by applicable law.

SECTION 11.10. Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in any legal proceeding directly or indirectly arising out of or relating
to this Agreement, any other Loan Document or the transactions contemplated
hereby (whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 11.10.

SECTION 11.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 11.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ and Lender Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential pursuant to the terms hereof), (b) to the extent requested by any
regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 11.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to Borrower and its obligations,
(g) with the consent of Borrower or (h) to the extent such Information (i) is
publicly available at the time of disclosure or becomes publicly available other
than as a result of a breach of this Section 11.12 or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a non-confidential
basis from a source other than Borrower or any Subsidiary. For the purposes of
this Section 11.12, “Information” means all information received from Borrower
or any Subsidiary relating to Borrower or any Subsidiary or its business that is
clearly identified at the time of delivery as confidential, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary. Any person required to maintain the confidentiality of Information
as provided in this Section 11.12 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.

Notwithstanding the foregoing, and notwithstanding any other express or implied
agreement or understanding to the contrary, each of the parties hereto and their
and their Affiliates’ respective employees, representatives, and other agents
are authorized to disclose the tax treatment and tax structure of these

 

-106-



--------------------------------------------------------------------------------

transactions to any and all persons, without limitation of any kind. Each of the
parties hereto may disclose all materials of any kind (including opinions or
other tax analyses) insofar as they relate to the tax treatment and tax
structure of the transactions contemplated by the Loan Documents. This
authorization is retroactively effective to the commencement of the first
discussions between or among any of the parties regarding the transactions
contemplated hereby and by the other Loan Documents, but does not extend to
disclosure of any other information including (without limitation) (a) the
identities of participants or potential participants in the transactions,
(b) the existence or status of any negotiations, (c) any pricing or other
financial information or (d) any other term or detail not related to the tax
treatment and tax structure of the transactions contemplated by the Loan
Documents.

SECTION 11.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 11.14. Lender Addendum. Each Lender to become a party to this Agreement
on the Closing Date or to provide an Additional Revolving Commitment on the
Amendment Effectiveness Date shall do so by delivering to the Administrative
Agent a Lender Addendum or Additional Revolving Lender Addendum, respectively,
duly executed by such Lender, Borrower and the Administrative Agent.

SECTION 11.15. Obligations Absolute. To the fullest extent permitted by
applicable law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any other Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

 

-107-



--------------------------------------------------------------------------------

SECTION 11.16. USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.

[Signature Pages Follow]

 

-108-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NORCRAFT COMPANIES, L.P.,
as Borrower

By:

 

NORCRAFT GP, L.L.C., its general partner

By:

 

/s/ Leigh Ginter

 

Name: Leigh Ginter

 

Title: Authorized Signatory

NORCRAFT INTERMEDIATE HOLDINGS, L.P.,
as a Guarantor

By:

 

NORCRAFT INTERMEDIATE GP, L.L.C.,

its general partner

By:

 

/s/ Leigh Ginter

 

Name: Leigh Ginter

 

Title: Authorized Signatory

NORCRAFT FINANCE CORP.,
as a Subsidiary Guarantor

By:

 

/s/ David Kim

 

Name: David Kim

 

Title: Secretary

NORCRAFT CANADA CORPORATION,
as a Subsidiary Guarantor

By:

 

/s/ Leigh Ginter

 

Name: Leigh Ginter

 

Title: Authorized Signatory



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Issuing Bank,

Administrative Agent and Collateral Agent

By:

 

/s/ Richard L. Tavrow

 

Name: Richard L. Tavrow

 

Title: Director, Banking Products Services, US

By:

 

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

Title: Assoc. Dir., Banking Products Services, US

Solely for purposes of Section 5.13:

NORCRAFT HOLDINGS, L.P.

By:

 

NORCRAFT GP, L.L.C., its general partner

By:

 

/s/ Leigh Ginter

 

Name: Leigh Ginter

 

Title: Authorized Signatory

 

-2-



--------------------------------------------------------------------------------

Annex I

 

Leverage Ratio

   Applicable Margin for Revolving Loans      Eurodollar Loans   ABR Loans

Level I

>3.5:1.0

   2.00%   1.00%

Level II

<3.5:1.0 but

>1.5:1.0

   1.75%   0.75%

Level III

<1.5:1.0

   1.50%   0.50%

Each change in the Applicable Margin resulting from a change in the Leverage
Ratio shall be effective with respect to all Revolving Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the financial statements and certificates required by Section 5.01(a) or
(b) and Section 5.01(c), respectively, indicating such change until the date
immediately preceding the next date of delivery of such financial statements and
certificates indicating another such change. Notwithstanding the foregoing, the
Leverage Ratio shall be deemed to be in Level I in each of the above tables at
any time (i) during which Borrower has failed to deliver the financial
statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, and (ii) during the existence of an Event of
Default.